ACCEPTED
                                                                                  01-14-00914-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            10/23/2015 8:19:19 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                      CASE NO. 01-14-00914-CV

                                                                FILED IN
                                                         1st COURT OF APPEALS
                 IN THE COURT OF APPEALS                     HOUSTON, TEXAS
         FOR THE FIRST JUDICIAL DISTRICT OF              10/23/2015 8:19:19 AM
                                                       TEXAS
                     HOUSTON, TEXAS                      CHRISTOPHER A. PRINE
                                                                  Clerk



               JAY COHEN, APPELLANT
                        v.
    MIDTOWN MANAGEMENT DISTRICT, ET AL, APPELLEES


On Appeal from the 133rd Judicial District Court of Harris County, Texas,
                  Trial Court Case No. 2013-16814


              HARRIS COUNTY APPELLEES’ BRIEF


                             LINEBARGER GOGGAN BLAIR
                                 & SAMPSON, LLP

                                 4828 Loop Central Drive, Suite 600
                                 Houston, Texas 77081
                                 (713) 844-3400 main phone
                                 (713) 844-3504 fax
                                 Edward J. (Nick) Nicholas
                                 State Bar No. 14991350
                                 Nick.Nicholas@LGBS.com
                                 Anthony W. (Tony) Nims
                                 State Bar No. 15031500
                                 Anthony.Nims@LGBS.com

                             ATTORNEYS FOR HARRIS
                             COUNTY APPELLEES

                 ORAL ARGUMENT REQUESTED
                            CASE NO. 01-14-00914-CV


                    JAY COHEN, APPELLANT
                             v.
         MIDTOWN MANAGEMENT DISTRICT, ET AL, APPELLEES


                IDENTITY OF THE PARTIES AND COUNSEL


      “Appellant” Jay Cohen correctly identified the parties, but for purposes of

clarity, the Appellees (Plaintiffs) will be referred to as the “Midtown Appellees”, the

Appellees (Intervenors) will be referred to as the “Harris County Appellees”, and

both will be referred to collectively as the “Appellees”.




                                           i
                                  TABLE OF CONTENTS

INDEX OF AUTHORITIES ............................................................................ iv

STATEMENT REGARDING ORAL ARGUMENT ...................................... 1

STATEMENT OF THE CASE ........................................................................ 2

STATEMENT OF FACTS ............................................................................... 4

SUMMARY OF THE ARGUMENT ............................................................... 7

ARGUMENT AND AUTHORITIES ............................................................... 9

        I. THE FIRST AND SECOND NUNC PRO TUNC
           JUDGMENTS WERE PROPERLY ISSUED ................................ 9

             A.      THE PURPOSE OF A JUDGMENT NUNC PRO TUNC ... 9

             B.      THE TRIAL COURT’S INHERENT POWER ................... 10

             C.      THE TRIAL COURT DETERMINES WHAT
                     JUDGMENT WAS RENDERED ......................................... 10

             D.      THE TRIAL COURT DETERMINED THAT
                     THE JUDGEMENTS ENTERED DID NOT
                     CORRESPOND TO THE JUDGMENT RENDERED ........ 11

                     • THE FIRST NUNC PRO TUNC JUDGMENT ................. 11

                     • THE SECOND NUNC PRO TUNC JUDGMENT ............ 13

       II. APPELLANT’S ISSUES HAVE NO MERIT ............................... 15

             A.      ISSUE NO. 1. APPELLANT’S ISSUE NO. 1 HAS
                     NO MERIT BECAUSE THE FIRST AND SECOND
                     NUNC PRO TUNC JUDGMENTS ARE BASED ON
                     SUFFICIENT EVIDENCE ................................................... 16



                                                  ii
              B.       ISSUE NO. 2. APPELLANT’S ISSUE NO. 2 HAS
                       NO MERIT BECAUSE IT IS BASED ON A FALSE
                       PREMISES, I.E. THAT THE FINAL JUDGMENT
                       DID NOT AWARD HISD A JUDGMENT AGAINST
                       APPELLANT ........................................................................ 18

              C.       ISSUE NO. 3. APPELLANT’S ISSUE NO. 3 HAS
                       NO MERIT FOR THE SAME REASON, AND
                       BECAUSE HCCS WAS A NAMED PLAINTIFF
                       TAXING UNIT WHO WAS AWARDED A
                       JUDGMENT AGAINST APPELLANT ................................ 19

       III. APPELLANT FAILED TO PROVE ANY
            REVERSIBLE ERROR OCCURRED, OR THAT THE
            TRIAL COURT ABUSED ITS DISCRETION ............................. 20

CONCLUSION AND PRAYER FOR RELIEF .............................................. 22

CERTIFICATE OF COMPLIANCE ............................................................... 23

CERTIFICATE OF SERVICE ......................................................................... 23

APPENDIX ...................................................................................................... 24

         Tab 1:        Harris County’s Original Intervention (SCR2 at 3-6)

         Tab 1A: Original Intervention Exhibit A – Harris County Appellees’
                 Certified Tax Records (SCR2 at 7-15)
         Tab 2:        Transcript of November 15, 2013 Final Trial
                       (RR Vol. 1, p. 1-7)

         Tab 2A: Trial Exhibit A – Harris County Appellees’ Certified Tax
                 Records (RR Vol. 2)




                                                        iii
                                     INDEX OF AUTHORITIES

Cases                                                                                                    Page

America’s Favorite Chicken Co. v. Galvan, 897 S.W.2d 874, 877
     (Tex.App.-San Antonio 1995, writ denied) .......................................... 11

Andrews v. Koch, 702 S.W.2d 584, 585 (Tex. 1986) ....................................... 9

Barton v. Gillespie, 178 S.W.3d 121, 127 (Tex.App.-Houston
      [1st Dist.] 2005, no pet.) .......................................................................... 17

Batson v. Bentley, 4 S.W.2d 577, 578 (Tex.Civ.App.-Amarillo 1928,
      no pet.)..................................................................................................... 12

Burgess v. Burgess, 834 S.W.2d 538, 540 (Tex.App.-Houston
     [1st Dist.] 1992, no writ) .................................................................... 10, 15

Carlyle Real Estate Ltd. P’ship-X v. Leibman, 782 S.W.2d 230, 233
      (Tex.App.-Houston [1st Dist.] 1989, no writ.) ........................................ 12

Cire v. Cummings, 134 S.W.3d 835, 838-39 (Tex.2004) ................................. 21

Claxton v. (Upper) Lake Fork Water Control and Imp. Dist. No. 1,
      220 S.W.3d 537, 545 (Tex.App.-Texarkana 2006, pet. denied) ...... 16, 17

Coleman v. Zapp, 151 S.W. 1040, 1041 (Tex. 1912) ...................................... 10

Davis v. City of Austin, 632 S.W.2d 331, 333 (Tex. 1982) ............................... 14

Escobar v. Escobar, 711 S.W.2d 230, 231 (Tex. 1986) ............................... 9, 11

Ex parte Hogan, 916 S.W.2d 82, 85 (Tex.App.-Houston [1st Dist.]
      1996, orig. proceeding) .......................................................................... 11

Ferguson v. Naylor, 860 S.W.2d 123 127 (Tex.App.-Amarillo 1993,
     writ denied) ............................................................................................ 10




                                                          iv
Fiske v. Fiske, No. 01-03-00048-CV, 2004 WL 1847368, at *5
      (Tex.App.-Houston [1st Dist.] Aug. 19, 2004, no pet.) (mem.op.) ........ 15

Ft. Worth & D.C. Ry. Co. v. Roberts, 81 S.W. 25, 26 (Tex. 1904) ................. 17

Hernandez v. Lopez, 288 S.W.3d 180, 189-90 (Tex.App-Houston
     [1st Dist.] 2009, no pet) ................................................................. 9, 11, 20

In re Barber, 982 S.W.2d 364, 366 (Tex. 1998) .............................................. 21

LaGoye v. Victoria Wood Condominium Ass’n, 112 S.W.3d 777, 783
     (Tex.App.-Houston [14th Dist.] 2003, no pet.) ....................................... 9

Operation Rescue-National v. Planned Parenthood of Houston and
     Southeast Texas, Inc., 937 S.W.2d 60, 86 (Tex.App.-Houston
     [14th Dist.] 1996, aff’d as modified on other grounds, 975 S.W.2d
546 (Tex. 1998)) .................................................................................... 17

Perry Homes v. Cull, 258 S.W.3d 580, 602 (Tex. 2008) ................................. 21

Pruet v. Coastal States Trading, Inc., 715 S.W.2d 702, 704 (Tex.App.
      -Houston [1st Dist.] 1986, no writ) ................................................... 13, 17

Randle v. Randle, No. 01-96-00459-CV, 1997 WL 7026, at *2
     (Tex.App.-Houston [1st Dist.] 1997, no pet.) (op. per curiam) ....... 10, 11

Riner v. Briargrove Park Prop. Owners, Inc., 976 S.W.2d 680, 683
      (Tex.App.-Houston [1st Dist.] 1997, no writ) .................................... 13, 16

Sederholm v. Neville, No. 01-12-00215-CV, 2014 WL 2625633, at *3
      (Tex.App.-Houston [1st Dist.] Jun 12, 2014, no pet.) (mem. op.) ........ 20

Shelby v. Shelby, 517 S.W.2d 696, 697-98 (Tex.App.-Houston [1st Dist.]
      1974, writ ref’d n.r.e.) ............................................................................ 10

SLT Dealer Group, Ltd. v. AmeriCredit Fin. Services, Inc., 336 S.W.3d
822, 832-33 (Tex.App.-Houston [1st Dist.] 2011, no pet.) .................... 15




                                                       v
Thompson v. Tex. Dept. of Human Resources, 859 S.W.2d 482, 484
     (Tex.App.-San Antonio 1993, no writ) .................................................. 11

Unifund CCR Partners v. Villa, 299 S.W.3d 92, 97 (Tex. 2009) .................... 21

Universal Underwriters Ins. Co. v. Ferguson, 471 S.W.2d 28, 29-30
      (Tex. 1971) ............................................................................................. 10

Wedgeworth v. Pope, 12 S.W.2d 1045, 1047 (Tex.Civ.App.-Fort Worth
     1928, writ ref’d) ..................................................................................... 15

Wood v. Paulus, 524 S.W.2d 749, 755 (Tex.Civ.App.-Corpus Christi
     1975, writ ref’d n.r.e.) ............................................................................ 17

Zamora v. Salinas, 422 S.W.2d 249, 251 (Tex.App.-Corpus Christi 1967,
     writ ref’d n.r.e.) ...................................................................................... 14



Statutes, Regulations & Rules                                                                          Page

TEX. PROP. TAX. CODE § 33.47 ......................................................... 5, 14, 15, 21
TEX. R. APP. P. 9.4(i)(1) ................................................................................... 23
TEX. R. APP. P. 38.1(d) ...................................................................................... 2
TEX. R. APP. P. 38.1(g) ..................................................................................... 4
TEX. R. APP. P. 39 ............................................................................................. 1
TEX. R. APP. P. 44.1 .......................................................................................... 20




                                                         vi
             STATEMENT REGARDING ORAL ARGUMENT

      The Harris County Appellees request oral argument and believe that the

customary time limits should apply. Rule 39, TEX. R. APP. P.




                                        1
                            STATEMENT OF THE CASE

       The Harris County Appellees object to Appellant’s Statement of the Case in

its entirety because it contains argument, is not supported by record references, and

discusses alleged and contested facts. (Brief at 8-9). Rule 38.1(d), TEX.R.APP.P. As

a result, the Harris County Appellees offer the following Statement of the Case in

the alternative:

                    Harris County Appellees’ Statement of the Case

       On March 21, 2013, the Midtown Appellees filed their Original Petition

against Appellant. (CR at 4-8, “Petition”)1. The Petition sought to recover property

taxes allegedly owed by the Appellant. (Id.). On June 3, 2013, Appellant filed his

Original Answer and asserted a general denial. (CR at 9). On July 26, 2013, the

Harris County Appellees filed their Original Intervention (“Intervention”). (SCR2 at

3-6, Appellee’s App. Tab 1). Delinquent Tax Statement Summaries for Appellant’s

Real Property2 were attached to, and incorporated in, the Intervention. (SCR2 at 3-

6 and 7-15, Appellee’s App. Tabs 1 and 1A) (“Delinquent Tax Records”).



1
       Citations made herein are to the Original Clerk’s Record (“CR”), the First Supplemental
Clerk’s Record (“SCR1”), the Second Supplemental Clerk’s Record (“SCR2”), Volumes 1 and 2
of the Reporter’s Record (“RR Vol. 1” and “RR Vol. 2”, respectively), Appellant’s Appendix
(“Appellant’s App. Tab #”), and Appellees’ Appendix (“Appellee’s App. Tab #”).
2
       “Real Property” means and includes the real property identified by Harris County Tax
Assessor-Collector Account No: (1) 002-146-000-0008 (SCR2 at 7, “Tract 1”), (2) 019-190-000-
0006 (SCR2 at 9-10, “Tract 2”)), (3) 061-168-034-0003 (SCR2 at 11, “Tract 3”), (4) 019-268-000-
0010 (SCR2 at 12-13. “Tract 4”), and (5) 019-203-001-0009 (SCR2 at 14-15. “Tract 5”),
(Appellees’ App. Tab 1A).

                                              2
       The case was tried in the 133rd Judicial District Court of Harris County, Texas

(“Trial Court”) on November 15, 2013. (RR Vol. 1, p. 1-7 and RR Vol. 2, p. 1,

Appellees’ App. Tabs 2 and 2A). On that same day the Trial Court orally rendered

Judgment for the Plaintiffs, and then entered a written Final Judgment which

awarded Judgment to the “Plaintiff Taxing Units whether Plaintiff(s), Intervenor(s)

or Impleaded Plaintiff(s).” (RR Vol. 1, p. 5, l. 24, Appellees’ App. Tab 2; SCR2 at

25-58, Appellant’s App. Tab 1).

       Thereafter, on July 25, 2014 and May 21, 2015, the Trial Court issued Orders

for Judgment Nunc Pro Tunc, and the First and Second Nunc Pro Tunc Judgments.

(SCR2 at 22-91, Appellant’s App. Tab 2 3 and Order; and 98-107, Appellant’s App.

Tab 3 4 and Order, respectively).

       Appellant filed his Notice of Appeal on November 17, 2014. (CR at 117-19).




3
       Appellant refers to this document as the “Revised Second Order of Final Judgment”, but
the document is titled “Nunc Pro Tunc Final Judgment”. (Appellant’s App. Tab 2). Therefore
Appellees refer to this document as the “First Nunc Pro Tunc Judgment.”
4
       Appellant refers to this document as the “Revised Third Order of Final Judgment”, but
the document is titled “Nunc Pro Tunc Final Judgment”. (Appellant’s App. Tab 3). Therefore
Appellees refer to this document as the “Second Nunc Pro Tunc Judgment.”

                                              3
                           STATEMENT OF FACTS

      The Harris County Appellees object to Appellant’s Statement of Facts

because it is incomplete. Rule 38.1(g), TEX.R.APP.P. Therefore, the Harris County

Appellees offer the following facts as a clarification of, or supplement to,

Appellant’s Statement of Facts.

      On July 26, 2013, the Harris County Appellees filed their Intervention. (SCR2

at 3-6 and 7-15, Appellees’ App. Tabs 1 and 1A). The Intervention named the Harris

County Appellees, including Houston Independent School District (“HISD”) and

Houston Community College System (“HCCS”), as the Intervenors. (SCR2 at 3, ¶

I, Appellees’ App. Tab 1). Delinquent Tax Records were attached to the Intervention

as Exhibit A, and the Intervention states they are “attached hereto and made a part

hereof by reference for all purposes.” (SCR2 at 3-6 and 7-15, Appellees’ App. Tabs

1 and 1A; SCR2 at 4, ¶ III, Appellees’ App. Tab 2). The Delinquent Tax Records

list the taxing units which are owed taxes, penalties and interest, and HISD (Tax

Unit Code #1) and HCCS (Tax Unit Code #48) are included in the list. (SCR2 at 7-

15, Appellees’ App. Tab 1A).

      The case was called to trial on November 15, 2013 but Appellant failed to

appear. (RR Vol. 1, p. 1; RR Vol. 1, p. 4, l. 14-25, Appellees’ App. Tab 2).

Thereafter, the Midtown Appellees, and then the Harris County Appellees,

introduced Delinquent Tax Records into evidence. (RR Vol. 1, p. 5, l. 2-11,


                                        4
Appellees’ App. Tab 2 and RR Vol. 2, Plaintiffs’ Exhibits A and B; RR Vol. 1, p. 5,

l. 13-23 and RR Vol. 2, Harris County Exhibits A and B, Appellees’ App. Tabs 2

and 2A).

       Pursuant to § 33.47 of TEX. PROP. TAX CODE, the Midtown Appellees Exhibit

A was prima facie proof that Appellant owed them taxes, penalties and interest. (RR

Vol. 2, Plaintiff’s Exhibit B). Likewise, the Harris County Appellees’ Exhibit A

proved that Appellant owed them - including HISD and HCCS - taxes, penalties and

interest. (RR Vol. 2, Harris County Exhibit A, Appellees’ App. Tab 2A).

Furthermore, the amounts identified as being owed to HCCS (Tax Unit Code #48)

in Exhibit A, match the amounts listed as being owed to HCCS in the Second Nunc

Pro Tunc Judgment. (SCR2 at 100-101, Appellant’s App. Tab 3).5

       After Appellees presented their prima facie cases, the Trial Court orally

rendered judgment for the Appellees, and then issued its written Final Judgment.

(RR Vol. 1, p. 5, l. 24, Appellees’ App. Tab 2; SCR2 at 25-58, Appellant’s App. Tab

1). The Final Judgment identified both HCCS as an Intervenor, and HISD as a taxing

unit. (SCR2 at 25, and 27-28, Appellant’s App. Tab 1).

       Thereafter the Trial Court issued an Order finding that the Final Judgment did

not match the Judgment rendered because the Final Judgment shows that Appellant



5
       See Harris County Appellees’ Exhibit A (RR Vol. 2, Exhibit A, Appellees’ App. Tab 2A),
and the Second Nunc Pro Tunc Judgment (SCR2 at 100-101, Appellant’s App. Tab 3).

                                             5
owed taxes, penalties and interest to HISD, but HISD was not listed as a Plaintiff on

the first page of the Final Judgment. (SCR2 at 91, Appellant’s App. Tab 2) 6 As a

result, the Trial Court issued its First Nunc Pro Tunc Judgment which identified all

of the Harris County Appellees, including HISD and HCCS, on the first page. (SCR2

at 82, Appellant’s App. Tab 2).

       Subsequent thereto, the Midtown Appellees filed a Motion for Second

Judgment Nunc Pro Tunc because, although: (i) HCCS was identified as a Plaintiff

Taxing Unit, (ii) the Final Judgment awarded HCCS relief, and (iii) the Delinquent

Tax Records prove that Appellant owed taxes, penalties and interest to HCCS,

HCCS was not listed in the Recovery Chart. 7 (SCR2 at 94-97). As a result, the Trial

Court found that the Final Judgment and the First Nunc Pro Tunc Judgment did not

match the Judgment rendered, and issued the Second Nunc Pro Tunc Judgment

(SCR2 at 107; and 98-106, Appellant’s App. Tab 3).

       Then, on November 17, 2014, Appellant filed his Notice of Appeal. (CR at

117-19).




6
        See also Greater Southeast Management District’s Motion for Judgment Nunc Pro Tunc.
(HISD “is not included on the first page of the judgment with the other tax units … [but] Houston
ISD is included in the table showing the amounts recovered.” (SCR2 at 67-68, ¶ I).
7
        “Recovery Chart” refers to the charts on pages 3-4 of the Final Judgment, the First Nunc
Pro Tunc Judgment, and the Second Nunc Pro Tunc Judgment, which identify - for each Tract -
the taxing jurisdictions that are owed taxes, penalties and interest, and the amounts they are owed.
(SCR2 at 27-28, 84-85 and 100-101, Appellant’s App. Tabs 1, 2 and 3, respectively).

                                                 6
                       SUMMARY OF THE ARGUMENT

      The First and Second Nunc Pro Tunc Judgments were properly issued because

the Trial Court had the inherent power to do so, and because the Trial Court factually

determined that the Judgements entered did not correspond to the Judgment rendered

because: (i) even though HISD was included in the Final Judgment (i.e., the

Judgment showed that taxes were due to HISD), HISD’s name was not typed-out on

page 1, and (ii) even though the Judgment awarded the amounts listed on the

Delinquent Tax Records, the specific amounts were not listed in the Recovery Chart.

      Moreover, Appellant’s Issues Nos. 1 through 3 have no merit. Appellant’s

Issue No. 1 has no merit because a Trial Judge is free to consider written documents,

previous judgments and/or his personal recollection when granting a judgment nunc

pro tunc, and the First and Second Nunc Pro Tunc Judgments are based on sufficient

evidence.

      Appellant’s Issue No. 2 has no merit because it is based on a false premise,

i.e. that HISD was not awarded a Judgment against Appellant in the Final Judgment.

To the contrary, the Plaintiff Taxing Units, which included the Intervenors, were

granted a judgment against Appellant, and Houston ISD is specifically awarded

taxes, penalties and interest in the Recovery Chart.

      For the same reasons, Appellants’ Issue No. 3 has no merit as to HISD.

Furthermore, because; (i) the Intervention sought to recover a monetary judgment


                                          7
for the Harris County Appellees, including HISD and HCCS and others, (ii) the

Intervention was supported by Delinquent Tax Records that prove Appellant owes

taxes, penalties and interest to HISD and HCCS (iii) the Delinquent Tax Records

were admitted into evidence at trial, and (iv) HCCS was always listed as a Plaintiff

Taxing Unit, Appellant’s Issue No. 3 has no merit as to HCCS.

      Finally, Appellant failed to prove that any reversible error occurred, or that

the Trial Court abused its discretion.

      Therefore, the Trial Court’s Final Judgement, First Nunc Pro Tunc Judgment

and Second Nunc Pro Tunc Judgment should be affirmed in their entirety.




                                         8
                      ARGUMENT AND AUTHORITIES

I.    THE FIRST AND SECOND NUNC PRO TUNC JUDGMENTS WERE
      PROPERLY ISSUED.

      The First and Second Nunc Pro Tunc Judgments were properly issued because

the Trial Court had the inherent power to do so, and because the Trial Court factually

determined that the Judgements entered did not correspond to the Judgment rendered

because: (i) even though HISD was included in the Final Judgment, (e.g. the

Judgment showed that taxes were due to HISD), HISD’s name was not typed-out on

page 1, and (ii) even though HCCS was named on page 1, the evidence proved HCCS

was owed money, and the Judgment awarded the amounts listed in the Delinquent

Tax Records, HCCS was not included in the Recovery Chart. As a result, the Trial

Court properly issued nunc pro tunc judgments to correct these clerical errors.



      A.     THE PURPOSE OF A JUDGMENT NUNC PRO TUNC

      “The purpose of a judgment nunc pro tunc is to correct a clerical error in a

judgment after the court’s plenary power has expired. Hernandez v. Lopez, 288
S.W.3d 180, 189-90 (Tex.App-Houston [1st Dist.] 2009, no pet); LaGoye v. Victoria

Wood Condominium Ass’n, 112 S.W.3d 777, 783 (Tex.App.-Houston [14th Dist.]

2003, no pet.), citing Escobar v. Escobar, 711 S.W.2d 230, 231 (Tex. 1986). A

clerical error is a “mistake or omission” in the judgment entered compared to the

judgment rendered. Id., citing Andrews v. Koch, 702 S.W.2d 584, 585 (Tex. 1986);

                                          9
Universal Underwriters Ins. Co. v. Ferguson, 471 S.W.2d 28, 29-30 (Tex. 1971). It

occurs if there is a mistake when the judgment is reduced to writing. Burgess v.

Burgess, 834 S.W.2d 538, 540 (Tex.App.-Houston [1st Dist.] 1992, no pet.) (“A

clerical error is a mistake occurring in the reduction of the judgment to writing…”).



      B.     THE TRIAL COURT’S INHERENT POWER

      A trial court has the inherent power to issue nunc pro tunc judgments.

Coleman v. Zapp, 151 S.W. 1040, 1041 (Tex. 1912):

      Hence it is that from the earliest times the power of correcting or
      amending their records, by nunc pro tunc entry, so as to faithfully recite
      their action, has been possessed and exercised by the courts as an
      inherent right, independent of any statute, and in the absences of
      express provision, unaffected by limitation.

See also, Shelby v. Shelby, 517 S.W.2d 696, 697-98 (Tex.App.-Houston [1st Dist.]

1974, writ ref’d n.r.e.). Furthermore, a trial court’s use of that power will not be

disturbed absent a clear abuse of discretion. Ferguson v. Naylor, 860 S.W.2d 123

127 (Tex.App.-Amarillo 1993, writ denied).



      C.     THE TRIAL COURT DETERMINES WHAT JUDGMENT WAS RENDERED

      “The question of what judgment the trial court actually rendered is initially a

question of fact for the trial court.” Randle v. Randle, No. 01-96-00459-CV, 1997
WL 7026, at *2 (Tex.App.-Houston [1st Dist.] 1997, no pet.) (op. per curiam), citing



                                         10
Escobar, 711 S.W.2d at 232; America’s Favorite Chicken Co. v. Galvan, 897
S.W.2d 874, 877 (Tex.App.-San Antonio 1995, writ denied); Thompson v. Tex. Dept.

of Human Resources, 859 S.W.2d 482, 484 (Tex.App.-San Antonio 1993, no writ).

Thereafter, an appellate court may only review the trial court’s factual determination

for no evidence and factual insufficiency of the evidence, and cannot substitute its

judgment for the judgment of the trial court. Randle, 1997 WL 7026, at *2, Escobar,
711 S.W.2d at 232; Thompson, 859 S.W.2d at 484-85.



      D.     THE TRIAL COURT DETERMINED THAT THE JUDGEMENTS ENTERED DID
             NOT CORRESPOND TO THE JUDGMENTS RENDERED

      For both the First and Second Nunc Pro Tunc Judgments, the Trial Court

determined that the Judgment entered did not correspond to the Judgment rendered.



                   (i)    THE FIRST NUNC PRO TUNC JUDGMENT

      For the First Nunc Pro Tunc Judgment, the Trial Court found:

             that the Judgment entered does not correspond to the Judgment as
             rendered because of the follow errors Plaintiff lef. (sic) off the first
             page. Specifically HOUSTON INDEPENDENT SCHOOL
             DISTRICT show tax amounts due in the judgment, but is not listed as
             a Plaintiff in the suit

(SCR2 at 91, Appellant’s App. Tab 2). Obvious typographical errors are clerical

errors. Hernandez, 288 S.W.3d at 190, citing Ex parte Hogan, 916 S.W.2d 82, 85

(Tex.App.-Houston [1st Dist.] 1996, orig. proceeding). Moreover, a judgment non

                                         11
pro tunc is proper to add the name of a defendant omitted from the original judgment,

or to correct a party’s name. Batson v. Bentley, 4 S.W.2d 577, 578 (Tex.Civ.App.-

Amarillo 1928, no pet.) (Contract and pleadings authorized trial court to enter

judgment nunc pro tunc adding the name of an omitted defendant); Carlyle Real

Estate Ltd. P’ship-X v. Leibman, 782 S.W.2d 230, 233 (Tex.App.-Houston [1st Dist.]

1989, no writ) (“We hold that the trial court did not err in rendering the judgment

nunc pro tunc to accurately reflect the legal name of the party against whom the

judgment was rendered.”).

       Here, however: (i) HISD was already incorporated 8, by reference as a Plaintiff

Taxing Unit on page 1 of the Final Judgment, and (ii) Houston ISD was already

listed in the Final Judgment’s Recovery Chart. (SCR2 at 25 and 27-28, Appellant’s

App. Tab 1). Therefore, HISD was not being added to the Final Judgment, but

instead, the change was that:

      “HOUSTON INDEPENDENT SCHOOL DISTRICT (HOUSTON ISD)”


was typed-out on page 1 of the First Nunc Pro Tunc Judgment. (SCR2 at 82,

Appellant’s App. Tab 2). Clearly this is the correction of an obvious typographical

error, and thus properly changed via a nunc pro tunc judgment.



8
       Page 1 of the Final Judgment incorporates the Intervenors into the definition of “Plaintiff
Taxing Units(s)”, and HISD is a named Intervenor in the Original Intervention. (SCR2 at 25,
Appellant’s App. Tax 1) and (SCR2 at 3. Appellees’ App. Tab 1).

                                               12
                    (ii)   THE SECOND NUNC PRO TUNC JUDGMENT

      For the Second Nunc Pro Tunc Judgment, the Trial Court found:

             that the Judgment entered does not correspond to the Judgment as
             rendered because of the following errors HOUSTON COMMUNITY
             COLLEGE SYSTEM is not included in the figure blocks for Tract 1
             through Tract 5 even though the Delinquent Tax statements show the
             amounts owed

(SCR2 at 107, Appellant’s App. Tab 3). This finding is specifically based upon his

recollection that: (i) “the Delinquent Tax statements show the amounts owed” to

HCCS, and (ii) those amounts were included in the Judgement he rendered. (Id.).

      Evidence that a clerical error was made may come from a number of sources,

including written documents and the trial judge’s personal recollection. Claxton v.

(Upper) Lake Fork Water Control and Imp. Dist. No. 1, 220 S.W.3d 537, 545

(Tex.App.-Texarkana 2006, pet. denied), citing Riner v. Briargrove Park Prop.

Owners, Inc., 976 S.W.2d 680, 683 (Tex.App.-Houston [1st Dist.] 1997, no writ).

Furthermore, the trial judge’s recollection, and/or recitations alone, may provide

sufficient evidence that a clerical error occurred and that the nunc pro tunc judgment

correctly reflects the judgment rendered. Claxton, 220 S.W.3d at 545, citing Pruet

v. Coastal States Trading, Inc., 715 S.W.2d 702, 704 (Tex.App.-Houston [1st Dist.]

1986, no writ); Barton v. Gillespie, 178 S.W.3d 121, 127 (Tex.App.-Houston [1st

Dist.] 2005, no pet.) (“Because the trial court relied on its personal recollection, we




                                          13
will presume the trial court’s recollection supports the finding that the error was

clerical …”).

       In this case, the Delinquent Tax Records are prima facie proof9 that Appellant

owed HCCS taxes, penalties and interest on Tracts 1 through 5 10. Moreover, the

Trial Court clearly rendered his Judgment based on the Delinquent Tax Records:

               Ms. Hernandez           On behalf of the Intervenors, I’m offering into
                                       evidence 1, 2, 3 – 5 certified tax statements
                                       marked as Harris County Exhibit A and one
                                       document marked as Harris County Exhibit B.
                                       We seek to recoup all past due taxes, penalties,
                                       interest, and delinquent city liens.
                                       ***
               The Court:              They are admitted.
                                       ***
               The Court:              Judgment for Plaintiffs. 11

(RR Vol. 1, p. 5, l. 13-24, RR Vol. 2, Harris County Exhibits A and B, Appellees’

App. Tabs 2 and 2A). However, although the amounts owed to all other Harris


9
        The Tax Code provides that Delinquent Tax Records constitute prima facie evidence “that
the amount of tax alleged to be delinquent against the property and the amount of penalties and
interest due on that tax as listed are the correct amounts.” Section. 33.47(a), TEX. PROP. TAX. CODE.
Further, the Texas Supreme Court has held that Delinquent Tax Records, by themselves, are prima
facie evidence of every fact necessary for a taxing jurisdiction to prevail. Davis v. City of Austin,
632 S.W.2d 331, 333 (Tex. 1982) (“Under these principles, the taxing authority established its
prima facie case as to every material fact necessary to establish the cause of action when it
introduced a copy of the delinquent tax record, certified by the proper taxing authority to be true
and correct with the amount stated thereon to be unpaid.”).
10
        (RR Vol. 2, Harris County Exhibit A: Tract 1 – 0008 Acct., p. 1-2 of 3; Tract 2 – 0006
Acct, p. 1-3 of 4, Tract 3 – 0003 Acct, p. 1-2 of 3, Tract 4 – 0010 Acct, p. 1-3 of 4 and Tract 5 –
0009 Acct, p. 1-3 of 4).
11
        Based upon the definition of Plaintiff Taxing Units, “Plaintiffs” impliedly include the
Intervenors HISD and HCCS. Zamora v. Salinas, 422 S.W.2d 249, 251 (Tex.App.-Corpus Christi
1967, writ ref’d n.r.e.) Findings “which may properly be implied in support of it are legally and
factually sufficient” to justify the nunc pro tunc judgment.

                                                14
County Appellees were transcribed from the Delinquent Tax Records to the Final

Judgment, the amounts owed to HCCS were not transcribed.

       Therefore, because: (i) the Judgment rendered included an award of the

amounts reflected in the Delinquent Tax Records, (ii) the Delinquent Tax Records

prove that Appellant owes taxes, penalties and interest to HCCS 12, and (iii) the

Judgment entered did not contain those amounts due to a transcription error, the error

is a clerical error which may be corrected via a nunc pro tunc judgment. 13 Burgess
834 S.W.2d at 540. (“In this case, the error arose from the writing failing to properly

reflect the judgment as rendered, meaning it was a clerical error.”).



II.    APPELLANT’S ISSUES HAVE NO MERIT

       As demonstrated in Section I above, the Trial Court properly issued its First

and Second Nunc Pro Tunc Judgments. Nevertheless, Appellant seeks to have one

or both of the nunc pro tunc judgments reversed. However, Appellant’s Issues have

no merit, and therefore all of the Trial Court’s judgments should be affirmed.




12
        As a result, and pursuant to § 33.47, TEX. PROP. TAX CODE, no judicial reasoning or
determination is required to calculate the amount of taxes, penalties and interest that is owed.
13
        Transcription errors involving monetary amounts are clerical errors which can be corrected
via a nunc pro tunc judgment. SLT Dealer Group, Ltd. v. AmeriCredit Fin. Services, Inc., 336
S.W.3d 822, 832-33 (Tex.App.-Houston [1st Dist.] 2011, no pet.), citing Fiske v. Fiske, No. 01-
03-00048-CV, 2004 WL 1847368, at *5 (Tex.App.-Houston [1st Dist.] Aug. 19, 2004, no pet.)
(mem.op.); Scott v. Scott, 408 S.W.2d 135, 137 (Tex.App.-Fort Worth 1966, writ dism’d);
Wedgeworth v. Pope, 12 S.W.2d 1045, 1047 (Tex.Civ.App.-Fort Worth 1928, writ ref’d).

                                               15
      A.     APPELLANT’S ISSUE NO. 1 HAS NO MERIT BECAUSE THE
             FIRST AND SECOND NUNC PRO TUNC JUDGMENTS ARE
             BASED ON SUFFICENT EVIDENCE.

      Appellant’s Issue No. 1 asserts that the Delinquent Tax Records cannot be

used to support the First and Second Nunc Pro Tunc Judgments because they were

not attached to, or referenced in, the Final Judgment:

      [T]he trial exhibits that Appellees attached to the form of judgment
      presented to, and signed by, the trial court … cannot be used, as argued
      by Appellees, to create a ‘clerical’ error that would permit the trial court
      to enter nunc pro tunc judgments.”

(Brief at 13-14). However, evidence supporting a nunc pro tunc judgment “may

come from a number of sources, including oral testimony, written documents,

previous judgments, docket entries, or the trial judge’s personal recollection.”

Claxton, 220 S.W.3d at 545, citing Riner, 976 S.W.2d at 683.

      Here, for the First Nunc Pro Tunc Judgment, the Trial Judge found that the

Judgment entered did not match the Judgment he rendered, because HISD was left

off the first page, but the Final Judgment “show[s] tax amounts due” to HISD. (SCR2

at 91, Appellant’s App. Tab 2). Accordingly, his finding is based upon a written

document/previous judgment (i.e., the “Final Judgment”), and his personal

recollection of what the Final Judgment shows, and what judgment he rendered.

      Moreover, for the Second Nunc Pro Tunc Judgment, the Trial Judge

specifically found that the Judgment entered did not match the Judgment he rendered

because: (i) HCCS was not listed in the Recovery Chart, (ii) even though the

                                          16
Delinquent Tax Records, which Appellant’s admits was attached to the proposed

judgment 14, “show the amounts owed.” (Brief at 13-14; SCR2 at 107, Appellant’s

App. Tab 3). Accordingly, his finding is based upon written documents (i.e., the

Delinquent Tax Records and the proposed judgment), and his personal recollection

of what the Delinquent Tax Records show, and what judgment he rendered.

       A “trial judge’s recollection of facts has the dignity and force of evidence.”

Claxton, 220 S.W.3d at 545, citing Ft. Worth & D.C. Ry. Co. v. Roberts, 81 S.W.
25, 26 (Tex. 1904) and Wood v. Paulus, 524 S.W.2d 749, 755 (Tex.Civ.App.-Corpus

Christi 1975, writ ref’d n.r.e.). Further, if the Trial Judge relies on his personal

recollection, “a presumption arises that his personal recollections supports the

finding of clerical error.” Claxton, 220 S.W.3d at 545, citing Pruet, 715 S.W.2d at

704; Barton, 178 S.W.3d at 127.

       Accordingly, Appellant’s Issue No. 1 has no merit because the First and

Second Nunc Pro Tunc Judgments were supported by sufficient evidence; and

therefore this Court should affirm the Final Judgment, the First Nunc Pro Tunc

Judgment, and the Second Nunc Pro Tunc Judgment.




14
       Even the inadvertent failure to attach an exhibit to a judgement is a clerical error that can
be cured by a nunc pro tunc judgment. Operation Rescue-National v. Planned Parenthood of
Houston and Southeast Texas, Inc., 937 S.W.2d 60, 86 (Tex.App.-Houston [14th Dist.] 1996, aff’d
as modified on other grounds, 975 S.W.2d 546 (Tex. 1998)) (“Failure to attach the exhibits to the
judgment is a clerical error, not a judicial error. Therefore, the trial court could properly enter a
judgment nunc pro tunc after expiration of its plenary power.”).

                                                17
      B.     APPELLANT’S ISSUE NO. 2 HAS NO MERIT BECAUSE IT IS
             BASED ON A FALSE PREMISE, I.E., THAT THE FINAL
             JUDGMENT DID NOT AWARD HISD A JUDGMENT AGAINST
             APPELLANT.

      Appellant’s Issue No. 2 is based on the false premise that the Final Judgment

did not award HISD a judgment against Appellant. (Brief at 4, Issue No. 2) (“In this

revised final order, HISD was awarded judgment against Mr. Cohen, which had been

denied in the first final order.”). But the Final Judgment awarded a judgment against

Mr. Cohen and in favor of the Plaintiff Taxing Units. (SCR2 at 25-26, Appellant’s

App. Tab 1) (“IT IS ORDERED that the Plaintiff Taxing Unit(s) recover of and from

the Defendant(s)15, as indicated above, the total sum or money set out below…”).

Moreover, Plaintiff Taxing Units was defined to include the Intervenors, and HISD

was listed as an Intervenor in the Intervention. (SCR2 at 25, Appellant’s App. Tab

1; SCR2 at 3-15, Appellees’ App. Tab 1). Furthermore, Houston ISD was included

in the Final Judgment’s Recovery Chart setting forth which taxing units would

recover from Appellant, and the amount each would recover. (SCR2 at 27-28,

Appellant’s App. Tab 1). In addition, the Trial Judge’s decision to grant the First

Nunc Pro Tunc Judgment was based on his finding that the Final Judgment shows

that tax amounts were due to HISD. (SCR2 at 91, Appellant’s App. Tab 2).

Accordingly, Appellant’s Issue No. 2 has no merit because it is based on a false



15
      Appellant was the only identified Defendant. (SCR2 at 25, Appellant’s App. Tab 1).

                                            18
premise; and therefore this Court should affirm the Final Judgment, the First Nunc

Pro Tunc Judgment, and the Second Nunc Pro Tunc Judgment.



      C.     APPELLANT’S ISSUE NO. 3 HAS NO MERIT FOR THE SAME
             REASON, AND BECAUSE HCCS WAS A NAMED PLAINTIFF
             TAXING UNIT WHO WAS AWARDED A JDUGMENT AGAINST
             APPELLANT.

      Appellant’s Issue No. 3 begins by re-asserting the same false premise that

HISD was not awarded a judgment against Appellant in the Final Judgment. As a

result, the Harris County Appellees herby and herein incorporate its response to

Appellant’s Issue No. 2.

      Appellant then falsely asserts that HCCS was not included in the Final

Judgment or the First Nunc Pro Tunc Judgment. To the contrary, HCCS was listed

as a Plaintiff Taxing Unit on both. (SCR2 at 25 and 82, Appellant’s App. Tabs 2 and

3). Additionally, HCCS was a named Intervenor. (SCR2 at 3, Appellees’ App. Tab

1). Furthermore, both the Delinquent Tax Records attached to the Intervention, and

the Delinquent Tax Records introduced at trial, identified HCCS as a Taxing Unit

(Code #48), and specified the amounts of taxes, penalties and interest that Appellant

owed HCCS. (SCR2 at 7-15, Appellees’ App. Tab 1A; RR Vol. 1, p. 5, l. 13-23,

Appellees’ App. Tab 2; and RR Vol. 2, Harris County Exhibits A and B, Appellees’

App. Tab 2A). Therefore the Trial Court granted the Second Nunc Pro Tunc

Judgment because HCCS was “not included on the figure blocks for Tract 1 through

                                         19
5 even though the Delinquent Tax statements show the amounts owed…” (CR at

107, Appellant’s App. Tab 3).

       As a result, the Trial Court did not err when it granted the Second Nunc Pro

Tunc Judgment based upon the language in the First Nunc Pro Tunc Judgment (i.e.

the Recovery Chart) and the Delinquent Tax Records. Sederholm v. Neville, No. 01-

12-00215-CV, 2014 WL 2625633, at *3 (Tex.App.-Houston [1st Dist.] Jun 12, 2014,

no pet.) (mem. op.) (A Trial Court’s decision to grant a Judgment Nunc Pro Tunc

can be based on evidence “from oral testimony of witnesses, written documents,

previous judgments, docket entries, or the trial judge’s personal recollection.”),

citing Hernandez, 288 S.W.3d at 185. Accordingly, Appellant’s Issue No. 3 has no

merit because it is based on false premises, and because HCCS was a named Plaintiff

Taxing Unit who was awarded a judgment against Appellant. Therefore this Court

should affirm the Final Judgment, the First Nunc Pro Tunc Judgment, and the

Second Nunc Pro Tunc Judgment.



III.   APPELLANT FAILED TO PROVE ANY REVERSIBLE ERROR
       OCCURRED, OR THAT THE TRIAL COURT ABUSED ITS
       DISCRETION.

       Pursuant to Rule 44.1, TEX. R. APP. P., no judgment may be reversed on appeal

unless “the error complained of: (1) probably caused the rendition of an improper

judgment; or (2) probably prevented the appellant from properly presenting the case


                                         20
to the court of appeals.” First, Appellant does not contend that any alleged error

prevented him from properly presenting his case to this Court. Second, although

Appellant does assert that the Trial Court erred in issuing the Final Judgment, First

Nunc Pro Tunc Judgment and Second Nunc Pro Tunc Judgment, the Appellant failed

to prove there was any error because the Appellees presented prima facie cases at

trial, and the First and Second Nunc Pro Tunc Judgments were properly issued.

      Furthermore, Appellant failed to show that the Trial Court abused its

discretion. The test for an abuse of discretion is whether the trial court acted without

reference to any guiding rules or principles, or arbitrarily or unreasonably. Perry

Homes v. Cull, 258 S.W.3d 580, 602 (Tex. 2008), citing, Cire v. Cummings, 134
S.W.3d 835, 838-39 (Tex.2004). However, “[a] trial court does not abuse its

discretion if it bases it decision on conflicting evidence and some evidence supports

its decision.” In re Barber, 982 S.W.2d 364, 366 (Tex. LaG1998), Unifund CCR

Partners v. Villa, 299 S.W.3d 92, 97 (Tex.2009). In this case, the Trial Court acted

in accordance with guiding rules and principles (i.e. Section 33.47, TEX. PROP. TAX

CODE); and there is at least some evidence to support the Trial Court’s Final

Judgment, First Nunc Pro Tunc Judgment and Second Nunc Pro Tunc Judgment (the

Delinquent Tax Records, the previous judgments and his personal recollection).




                                          21
                 CONCLUSION AND PRAYER FOR RELIEF

      The Trial Court did not err when it issued its Final Judgment, its First Nunc

Pro Tunc Judgment, or its Second Nunc Pro Tunc Judgment. Moreover, Appellant’s

Issues are entirely without merit, and Appellant has failed to prove that any

reversible error occurred, or that the Trial Court abused its discretion. Therefore,

the Trial Court's Final Judgment, and First and Second Nunc Pro Tunc Judgments,

should be affirmed in their entirety.


                                        Respectfully submitted,

                                        LINEBARGER GOGGAN
                                        BLAIR & SAMPSON, LLP




                                        Edward J. (Nick) Nicholas
                                        State Bar No. 14991350
                                        4828 Loop Central Drive, Suite 600
                                        Houston, Texas 77081
                                        (713) 844-3405 direct phone
                                        (713) 844-3400 main phone
                                        (713) 8454-3504 fax

                                        ATTORNEYS FOR APPELLANT




                                        22
                        CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Microsoft

Word 2013 and contains 4,549 words, as determined by the computer software’s

word-count function, excluding the sections of the document listed in Rule 9.4(i)(1),

TEX. R. APP. P.




                                                    Edward J. (Nick) Nicholas

                          CERTIFICATE OF SERVICE

      I certify that a copy of the Brief of Appellant was served on the following

counsel   of   record    via   electronic    mail    to   Mr.   George   F.     May   at

george@twomeymay.com, and to Mr. Greg East at geast@pbfcm.com.




                                                    Edward J. (Nick) Nicholas




                                            23
                           CASE NO. 01-14-00914-CV


                      IN THE COURT OF APPEALS
              FOR THE FIRST JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS


                    JAY COHEN, APPELLANT
                             v.
         MIDTOWN MANAGEMENT DISTRICT, ET AL, APPELLEES


     On Appeal from the 133rd Judicial District Court of Harris County, Texas,
                       Trial Court Case No. 2013-16814


                           APPELLEES’ APPENDIX


                             LIST OF DOCUMENTS

1.     Harris County’s Original Intervention (SCR2 at 3-6)              Tab 1

2.     Original Intervention Exhibit A – Harris County Appellees’       Tab 1A
       Certified Tax Records (SCR2 at 7-15)

3.     Transcript of November 15, 2013 Final Trial – (RR Vol. 1, p.     Tab 2
       1-7)
4.     Trial Exhibit A – Harris County Appellees’ Certified Tax         Tab 2A
       Records (RR Vol. 2)
Exhibit 1
3
4
5
6
Exhibit 1A
7
8
9
10
11
12
13
14
15
Exhibit 2
                                             FINAL TRIAL
                                                               1

1                         REPORTER'S RECORD
                        VOLUME 1 OF 2 VOLUMES
2                 TRIAL COURT CAUSE NO. 2013-16814       FILED IN
                 APPELLATE CAUSE NO. 01-14-00914-CV1st COURT OF APPEALS
3                                                      HOUSTON, TEXAS
     MIDTOWN MANAGEMENT DISTRICT(    IN THE DISTRICT   COURT
                                                  7/9/2015       OFPM
                                                           1:07:02
4    AND GREATER SOUTHWEST      (                 CHRISTOPHER A. PRINE
     MANAGEMENT DISTRICT        (                         Clerk
5        Plaintiffs             (
     and HARRIS COUNTY, THE HARRIS
6    COUNTY DEPARTMENT OF       (
     EDUCATION, THE PORT OF     (
7    HOUSTON AUTHORITY OF HARRIS(
     COUNTY, THE HARRIS COUNTY (     HARRIS COUNTY, TEXAS
8    FLOOD CONTROL DISTRICT, THE(
     HARRIS COUNTY HOSPITAL     (
9    DISTRICT, THE CITY OF      (
     HOUSTON, HOUSTON INDEPENDENT
10   SCHOOL DISTRICT, AND HOUSTON
     COMMUNITY COLLEGE SYSTEM   (
11       Intervenors            (
     v.                         (
12   JAY COHEN                  (
         Defendant              (    133rd JUDICIAL DISTRICT
13   _______________________________________________________

14                         FINAL TRIAL
     _______________________________________________________
15

16              On the 15th day of November, 2013, the

17   following proceedings came on to be held in the

18   above-titled and numbered cause before the Honorable

19   JACLANEL McFARLAND, Judge Presiding, held in Houston,

20   Harris County, Texas.

21        Proceedings reported by computerized stenotype

22   machine.

23                            DARLENE STEIN
                        OFFICIAL COURT REPORTER
24                        133RD DISTRICT COURT
                         HARRIS COUNTY, TEXAS
25

                             DARLENE STEIN
                                          FINAL TRIAL
                                                        2

1                          APPEARANCES

2    Ms. Yolanda M. Humphrey
     SBN 24009764
3    1235 North Loop West, Suite 600
     Houston, Texas 77008
4    Telephone: (713) 862-1429 (Fax)
     Attorney for Plaintiffs
5

6    Ms. Angelica M. Hernandez
     SBN 00797872
7    Linebarger, Goggan, Blair & Sampson, L.L.P.
     1300 Main Street, Suite 300
8    Houston, Texas 77002
     Telephone: (713) 844-3501
9    Attorney for Intervenors

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          DARLENE STEIN
                                             FINAL TRIAL
                                                               3

1                 EXHIBITS OFFERED BY THE PLAINTIFF

2    EXHIBIT   DESCRIPTION            OFFERED ADMITTED VOL.

3    A.        Tax Statements            5          5      1

4    B.        Tax Statements            5          5      1

5

6

7

8                EXHIBITS OFFERED BY THE INTERVENORS

9    EXHIBIT   DESCRIPTION            OFFERED ADMITTED VOL.

10   A.        Tax Statements           5          5       1

11   B.        Affidavit                 5          5      1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                             DARLENE STEIN
                                             FINAL TRIAL
                                                                4

1                        (P R O C E E D I N G S)

2

3                     THE COURT:   The court calls cause number

4    2013-16814, Greater Southwest Management District vs. Jay

5    H. Cohen.

6                     If you will announce who you are and who

7    you represent.

8                     MS. HUMPHREY:    Yolanda Humphrey and I'm

9    here on behalf of Plaintiffs.

10                    MS. HERNANDEZ:    Angelica Hernandez on

11   behalf of the Intervenors, Harris County and County Wide

12   Jurisdiction, City of Houston, Houston Community College

13   System and Houston Independent School District.

14                    THE COURT:   I call Mr. Cohen.   Are you in

15   the courtroom?

16                    Deputy, have you gone out and called his

17   name in the hall?    Any answer?

18                    BAILIFF:   No answer, Judge.

19                    THE COURT:   Okay.   Let the record reflect

20   that Jay H. Cohen has previously filed an answer in this

21   cause and has been given notice of the trial date and he

22   does not appear to be in the courtroom or in the

23   courthouse since the bailiff has gone out and called his

24   name outside of the courtroom and in the courthouse.       So

25   he has failed to appear in court.

                            DARLENE STEIN
                                           FINAL TRIAL
                                                               5

1                    You may proceed, counsel.

2                    MS. HUMPHREY:    My name is Yolanda

3    Humphrey.   I have certified delinquent tax statements

4    that have been marked Exhibit A and Exhibit B that I

5    would like to offer into evidence on behalf of the

6    Plaintiffs.

7                    THE COURT:   Any objection?

8                    MS. HERNANDEZ:   No objection, Judge.

9                    THE COURT:   They are admitted.

10                   (Exhibits A and B were marked and admitted

11   in evidence.)

12                   MS. HUMPHREY:    Thank you, Your Honor.

13                   MS. HERNANDEZ:   On behalf of the

14   Intervenors, I'm offering into evidence 1, 2, 3 -- 5

15   certified tax statements marked as Harris County Exhibit

16   A and one document marked as Harris County Exhibit B.         We

17   seek to recoup all past due taxes, penalties, interest,

18   and delinquent city liens.

19                   THE COURT:   Any objection?

20                   MS. HUMPHREY:    No objection, Your Honor.

21                   THE COURT:   They are admitted.

22                   (Harris County Exhibits A and B were

23   offered and admitted into evidence.)

24                   THE COURT:   Judgment for Plaintiffs.

25                   MS. HUMPHREY:    May I be excused?

                           DARLENE STEIN
                                      Final Trial
                                                        6

1               THE COURT:   You're excused.   Have a good

2    weekend.

3               (Proceedings concluded.)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      DARLENE STEIN
                                          Final Trial
                                                            7

1    STATE OF TEXAS

2    COUNTY OF HARRIS

3         I, DARLENE STEIN, Official Court Reporter in and for

4    the 133rd District Court of Harris, State of Texas, do

5    hereby certify that the above and foregoing contains a

6    true and correct transcription of all portions of

7    evidence and other proceedings requested in writing by

8    counsel for the parties to be included in this volume of

9    the Reporter's Record in the above-styled and numbered

10   cause, all of which occurred in open court or in chambers

11   and were reported by me.

12        I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits, if

14   any, offered by the respective parties.

15        I further certify that the total cost for the

16   preparation of this Reporter's Record is $131.00 and was

17   paid by Mr. George F. May.

18
                                /s/Darlene Stein_________
19                              DARLENE STEIN, CSR
                                Texas CSR 2557
20                              Official Court Reporter
                                133rd District Court
21                              Harris County, Texas
                                201 Caroline, 11th Floor
22                              Houston, Texas 77002
                                Telephone: (713) 368-6402
23                              Expiration: 12/31/2016

24

25

                          DARLENE STEIN
Exhibit 2A
                                                                                      CERTIFIED DELINQUENT TAX STATEMENT DETAIL
3
                                                                                                                            Q35 '30Q
                                                                                                                                       A19
                                                                                                                          149
                                                                                                                          *            11-
                                                                                                                                *1   u‘

                                                                                                                  MIKE SULLIVAN
                                                                                                    HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                           1001 PRESTON AVE SUITE 100
                                                                                                              HOUSTON, TEXAS 77002                                                      HIB            ﬁ


      Certiﬁed Owner                                                                                                                                 Legal Description:
      COHEN JAYH                                                                                                                                     LT8&TRS 98 11r>& 12 BLK428
      1715 W ALABAMA ST OFC 3                                                                                                                        SSBB
      HOUSTON TX 77098-2807

                                                                                                                                                     Legal Acres:         .2511




    51
       Acc()|1ntN()                                                                                                                                  Parcel Address:      2113 BASTROP ST
       As of Date       11/01/2013                                            APPR. DIST#: 0021460000008                                             Print Date:         11/01/2013   Printed By   LBCSOMOZA
        Cause N0      2013-16814 Suit 2010-06881 Jud                                                                                                 2013 Value;          $79 454

                                                                                             Base
                                                                 ><                          Tax                  Penalties &           Collection                     Total
     Year             Value          E:itsl                                                  Due                     Interest                Fees
      I\J S S                                       1                                            $729.83             $759.02                 $0.00                 $1,488.85 I
                                                                                                 $245.61             $255.44                 $0.00                   $501.05
                                                                                                    $19.46            $20.24                 $0.00                    $39.70 I
                                                                                                    $11.19            $1 1.63                $0.00                    $22.82
                                                                                                 $121.25             $126.1 1                $0.00                   $247.36
                                                                                                     $3.69             $3.83                 $0.00                     $7.52 ‘
                iA_
                                                                                                    $58.33            $60.66 '               $0.00                   $118.99
                                       -l ~J>-l |>4 - o 4>wt\> —-O                          $403.02             $419.14                 $0.00                   $822.16
    -1                ¥._._                                                              .     $1,592.38            $1,656.07                $0.00                 $3,248.45
                                                    I                                               $99.02            $88.72                 $0.00                 “$187.74
                                                                                                    $33.57l           $30.08 '               $0.00                    $63.65
                                                                                                     $2.50             $2.24                 $0.00                     $4.74
                                              -J>-J>I\>-D>—~©-                                       $1.40             $1.25                 $0.00                     $2.65
                                      43                                                            $16.45            $14.74 '               $0.00                    $31.19
                                      44                                                             $0.51I            $0.46                  $0.00 I                  $0.97
                                                                                                     $7.90             $7.08                  $0.00 I                 $14.98
                                      05-» - oe                                                     $54.68            $48.99                  $0.00 I               $103.67
                         Subtotals for 2009:                                                     $216.03             $193.56                 $0.00                  $409.59
      201               $6 000                     1                                             $245.79             $149.44    I             $0.00                 $395.23
                                                                                                    $83.12            $50.54    I             $0.00I                $133.66
                                                                                                     $5.97             $3.63    I             $0.00 I                 $9.60 I
                                                                                                     $3.951            $2.40    I             $0.00                    $6.35 I
                                                                                                              l
                                                                                                    $40.84            $24.84    I             $0.00                   $65.68
                                                                                                     $1.40             $0.86    I             $0.00                    $2.26
                                                                                                    $20.66            $12.56                  $0.00 I                 $33.22
                                      o~\-a>4 >-.| :=-| -o -z>t.5|\>—-0                          $135.74              $82.53    I             $0.00                 $218.27

    ,_ . . ~
             _ W         Subtotals [or 2011:                                                 ____mS537,47                                                           $864.27?
                                                  1                                             $511.09              $237.15                 $0.00 I                $748.24
                                 I 40                                                           $176.84               $82.05 I               $0.00                  $258.89
                                   41 ,I                                                            $12.41I            $5.76 I               $0.00‘                   $18.17 I
                                   42                                                                $8.62             $4.00                 $0.00
                                                                                                                                                      I               $l2.62I


                                 .                                        I
                                                                                                    $80.49
                                                                                                     $2.92
                                                                                                                      $37.35
                                                                                                                       $1.35 I
                                                                                                                                             $0.00    I             $117.84
                                           -J;-JR->02                                                                                        $0.00 I                7 $4.27 I
                                                                  CERTIFIED DELINQUENT TAX STATEMENT DETAIL
I

                                                                                                                   Q35 C90
                                                                                                                              A1-
                                                                                                                              11*
                                                                                                                    PBX A9
                                                                                              MIKE SULLIVAN
                                                                                HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                       1001 PRESTON AVE., SUITE 100
                                                                                          HOUSTON, TEXAS 77002


      Certiﬁed Owner:                                                                                                                          Legal Description:
       COHEN JAYH                                                                                                                              LT8&TRS9B11D&12BL1(428
       1715 W ALABAMA ST OFC 3                                                                                                                 SSBB
       HOUSTON, TX 77098-2807

                                                                                                                                               Legal Acres:            .2511
       Aggount N0;                                                                                                                             Parcel Address:        2113 BASTROP ST
       As of Date: 11/01/2013      APPR.DIST#: 0021460000008                                                                                   Print Date:           I1/01/2013            Printed By       LBCSOMOZA
       Cause No: 2013-16814 Suit 2010-06881 Jud                                                                                                2013 Value:             $79,454
                       'T—'T-                                                                                      '—'TTT '                     1            T’ T”       “TI
                                                                         Base           I
                       Appraised               Tax ;                     T1“            .           Penalties &                Collection                          ‘-1o -IE
     IYCM‘               Vﬂlllt               Units I                    Due                           Interest                        Fees

     T2013                                    I 48                              $42.93I                  $19.91 I                      $0.00I                    $62.84I
     II                                       I61                           $282.23I                    $130.95 I                      $0.00                   $413.18 I
                                                                          si, 117g,53                   $518. 52              g        $0 00        W        $1 , 636.05 I‘

                       TOTAL AMOUNT DUE:                                  $3,463.41                    $2,694.95                       $0.00                 $6,158.36

      Tax Unit Codes:
             1      Houston I.S.D.                   40   Harris County          41         Harris County Flood Control Dist              42        Port of Houston Authority
            43      Harris County Hospital District                44      Harris County Dept. of Education                   48       Houston Community College System                    61        City of Houston

       IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS YOUR RESIDENCE HOMESTEAD
       YOU SHOULD CONTACT THE APPRAISAL DISTRJCT REGARDING ANY ENTITLEMENT YOU MA Y HA VE TO A POSTPONEMENT IN THE PAYMENT OF THESE
       TAXES.



                             Partial Statement: Other Years and Tax Units may be due
    Totals By Tax Unit I _____                                                   ___ _                                                               IM,

                 Tax                                             Base                            Penalties                          Collection
                 Units                                       Tax Due                            & Interest                                Fees       1                         Total
    .. __          1              L. ..
                                                             $1,585.73                            $1 ,234_33                            $0.00                          $2,820.06
                  40                                           $539.14                             $418.1 1                             $0.00                             $957.25
                  41                                            $40.34                               $31.87                             $0.00                                 $72.21
I                 42                                            $25.16                              $19.28                              $0.00                                 $44.44
                  43                      1                    $259.03                             $203.04                              $0.00                             $462.07

                                                                 $8.52 I
                  44                                                                                  $6.50
                                                                                                               J                        $0.00
                                                                                                                                                     I- ._                    $15.02

                                                               $872.19 ,_I .                        $678.80.

                                                                                                                                                                                       I
     CW Total H 40 T 44                                                                                                                 $0.00                          $1,550.99
                  48                                           $129.82                             $100.21     I                        $0.00                             $230.03
                  61                      I                    $875.67                             $681.61                              $0.00                          $1,557.28
                                          1
    TOTAL AMOUNT DUE                                         $3,463.41                           $2,694.95                              $0.00                         $6,158.36




    .1.88                                                                                                                                                                                  P
                                                                                                                                                                                               age      2
                                                                                CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                             <2-‘S coo

                                                                                                        I1‘t
                                                                                                          4»?            1+A1-"\
                                                                                                             \{,, \$\.
                                                                                                             EX                    '*_"‘—i"_'—"—"“‘i
                                                                                                       MIKE SULLIVAN
                                                                                         HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                1001 PRESTON AVE., SUITE 100
                                                                                                   HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                                     Legal Description:
COHEN JAYH                                                                                                                          LT8&TRS9B11D&12BLK428
1715 W ALABAMA ST OFC 3                                                                                                             SSBB
HOUSTON, TX 77098-2807

                                                                                                                                    Legal Acres:         .2511
Acgount N0;                                                                                                                         Parcel Address:      2113 BASTROP ST
As of Date:                       11/01/2013                            APPR. DIST#: 0021460000008                                  Print Date:       11/01/2013     Printed By: LBCSOMOZA
Cause No: 2013-16814 Suit 2010-06881 Jud                                                                                           2013 Value:           $79,454

 STATE OF TEXAS
 COUNTY OF HARRIS
 I, MIKE SULLIVAN, Tax Assessor-Collector in and for Harris County, Texas, do hereby certify this to be a
 true and correct copy of the records of the H\a7is County Tax Ofﬁce, for the tax year(s) indicated.

  Witness my hand this                                                  {I} day of      Kb           20 (3
                          .;\ﬂlI1itm,,
     y"fz2-..2;..»
             as "9
                                                       6"
                                                                        MIKE SULLIVAN
                               8 4' '                                   Tax Assessor-Collector
                                                                        Harris County Texas
  urnhlum,                        as
                                                                        By /)1).
                                                  9IUI.
                                                     QQ*
                                                       H
                                       V ..q."'6u"\ !Iu’,'§?.ﬁT‘:\\‘\
             .‘,6\"‘$sess;;,
                         . Q‘.‘




                                                                          Deputy




                                                                                                                                                                     Page   3   of   3
                                                                                       CERTIFIED DELINQUENT TAX STATEMENT DETAIL
                           ‘I

1"‘                                                                                                                             85 Co
                                                                                                                          H4            A)-
                                                                                                                          11>           It
                                                                                                                                 if
                                                                                                                                TEX»?
                                                                                                                MIKE SULLIVAN
                                                                                                  HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                                                                                            HARRIS COUl\lT“$
                                                                                                         1001 PRESTON AVE., SUIT E 100                                                         I        Q
                                                                                                            HOUSTON, TEXAS 77002


     Certiﬁed Owner:                                                                                                                                   Legal Description:
     COHEN JAYH                                                                                                                                        LTS6&7&TRS 8A& 12 BLK6
     1715 W ALABAMA ST OFC 2                                                                                                                           HOLMAN OUTLOT 40
     HOUSTON, TX 77098-2807

                                                                                                                                                       Legal Acres:         .3545
      Account N0: 019-190-000-0006                                                                                                                     Pa"¢¢lAd -l>B-l=J> I
                                                      —'0Ob J|\)>—~®                           $1,053.78           $1,702.91                   $0.00 1            $2,756,691
 ix                    //2          .ﬁ13t61=|5r6r20114_;___ H                                  $4,849.41           $7,836.65                   $0.00             $12,686.06 I
‘2005                             $285,640I 1                                                  $2,899.17           $4,267.58                   $0.00                 $7,166.75
                                                                                                 $709.15           $1,026.85                   $0.00 I               $1,736.00 .
                                                 -b-P>-O                                          $58.92              $85.32                   $0.00 I                 $144.24,
                                                42                                                $26.14              $37.86                   $0.00                    $64.00 1
                                                43                                               $340.80            $493.48                    $0.00 I                 $834.28 I
                                                44                                                $11.15              $16.15                   $0.00 I                  $27.30
                                                48                                               $169.84            $245.92                    $0.00                   $415.76
                                                61                         I                   $1,148.34           $1,662.79                   $0.00                 $2,811.13 I
ii
                                     sﬁitliiis 1812005;                                        ss,s6s.s1    “$7,835.95                         $0.00"            $13,199.46 I
     2006                         $308,800“ I                                            I     52,9502             $3,933.56                   $0.00 I          "$8188.58 I
                                                40                                               $807.61           $1,072.59                   $0.00 I               $1,880.26 I
                                                41                                                $65.05.             $86.39                   $0.00 I                 $151.44 I
                                                42                         I                      $26.14‘             $34.71                   $0.00 I                  $60.85
                                                43                         I                     $385.70            $512.21                    $0.00                   $897.91
                                                44                         I                      $12.63              $16.77                   $0.00 I                  $29.40 I
                                                48                                               $191.03            $253.69                    $0.00 ~                $444.72 I
                                                61                                             $1,294.64           $1,719.28                    $0.00                $3,013.92 j
                   .
                                     Subtotals forI 2006:                                    A 85,744.88    »-9.   82,529.20                   $0.00             $13,374.0sTI
     no o Q            I          $386,000                                                     $3,214.69‘          $3,806I20 1                “$0.00              $7,020.89 I
                                                40
                                                                       I
                                                                                               $1,090.53           $1,291.18                   $0.00              $2,381.71 I
              '_                                41                     I
                                                                                                  $86.32I           $102.20                    $0.00 I              $188.52
                                                42                     .                          $39.94             $47.29                    $0.00                 $87.23 .
                                                                                                                                                                                 I



                                                43                     I                        $534.05             $632.31                    $0.00 ‘            $1,166.36I
                                                44                                                $16.27             $19.26                    $0.00                 $35.53 j
1.88
                                                                                                                                                                                        Page
                                                                                                             CERTIFIED DELINQUENT TAX STATEMENT DETAIL

            *1
                                                                                                                                           w  ‘:8
                                                                                                                                               .4’ 19°
                                                                                                                                                     8
                                                                                                                                                     11$»
                                                                                                                                           E’      1
                                                                                                                                                                1'

                                                                                                                                            ’< 9
                                                                                                                                            ‘
                                                                                                                                             /77~:

                                                                                                                                      MIKE SULLIVAN
                                                                                                                        HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                                               1001 PRESTON AVE., SUITE 100
                                                                                                                                  HOUSTON, TEXAS 77002


             Certiﬁed Owner:                                                                                                                                                   Legal Description:
             COHEN JAYH                                                                                                                                                        LTS6&7&TRS 8A& 1213186
             1715 W ALABAMA ST OFC 2                                                                                                                                           HOLMAN OUTLOT 40
             HOUSTON, TX 77098-2807

                                                                                                                                                                               Legal Acres:          .3545
             Account N0: 019-190-000-0006                                                                                                                                      Par“! Addressl 9 STUART 5T
             AS Of Date:              11/0l/2013                                                APPR. DIST#Z 0191900000006                                                     Print Date:         1 1/01/2013   Printed By   LBCSOMOZA
             Cause No: 2013-16814 Suit                                                                                                                                         Z013 Value:           $339 680
                     7                                                                            77       ~-_                                       __     _                                     ___.,
        1                                                                                                        Base
        1                         Appraised          Tax                                                         TH             Penalties &                     031166116 1                      Q Q-8‘.1
        1Year                      Value             Units                                                       D119              Interest                           Fees ,
            2007                                                                                                    $256.89        $304.16                            $0.00 1                  $561.05 1
                                                       05-$> -oo                                                  $1,789.11      $2,118.31                            $0.00 ‘                $3,907.42 1
                                      f%§‘is=£11>161=1.§@?6r 2007:                                                $7,027.80       $8,320.91                          $0.00               $15,348.-111
    12008                            $463,200                                                                     $4,105.181     $4,269.39                            $0.00               $8,374.57
    1                                                                                       ‘                     $1,381.391     $1,436.64                            $0.00 1             $2,818.03
                                                 1                                                                  $109521        $1 13.90                           $0.00 1               $223.42
                                                                                                                     $62931         $65.45                            $0.00 1               $128381
                              1                                                                                     $681.99        $709.27                            $0.00 1             $1,391.261
                                                                                                                     $20.73         $21.56                            $0.00 1                   $42.29 1
    1                                                                                                               $328.04        $341.16                            $0.00 1                  $669,201
    ‘                                                  o\-|>4 J>4 J=-4> -o ~|>w~—-o’‘                             $2,266.95      $2,357.63                            $0.00 1                $4,624.58 1

    120091
                 ,                     81111161613
                                   1500,0400           1 HI
                                                                                                       1
                                                                                                            In
                                                                                                                 $8,956.73
                                                                                                                  $1,060.75
                                                                                                                                  $9,315.00
                                                                                                                                   $950.44
                                                                                                                                                                     $0.00
                                                                                                                                                                      $0.00 1
                                                                                                                                                                                         11w1¢?2.1
                                                                                                                                                                                          $2,011.19 1
                                                      40 1                                                          $359.70        $322.30                            $0.00 1                  $682001
                                                      41 ‘                                                           $26801          $24.0|                           $0.00 1                   $50.81 §
                                                         1                                                           $15001          $13.44                           $0.00 1                   $28.44
                                                                                                                   $176.22‘        $l57.90                            $0.00 1                  $334.12
                                                                                                                      $5.55              $4.97                        $0.00 1                   $10.52 1
                                                                                                                     $84.571         $75.77                           $0.00 1                  $160341
                                                      O\J>~J>-$>-K>~ —-O0-J>~LMl\)      1                          $585761         $524.84                            $0.00                  $1,110.601
                                       Subtotals for 2009:                                                        $2,314.35      $2,073.67                           $0.00                   84,388.02 1
    1 20111                         $225,000 A 1                                                                    $289.18        $175.82                            $0.00                   $465001
                                               40                                                                    $97791         $59.46                            $0.00                   $157.25 1
                                               41                                                                     $7.02          $4.27                            $0.00 1                  $11.29 1
                                             1 42 ‘                                                                   $4.64          $2.82                           $0.00 1                     $7.46 1
1                         ‘                  1 43                                                                    $48041         $29.20                           $0.00 1                   $77.24 1
                         *                     44 1                                                                   $1.651         $1.00                           $0.00 1                    $2.65
1                                              48                                                                    $24.30         $14.77                           $0.00                     $39.07 1
                                                      61                                                            $159.69         $97.09                           $0.00 1                  $256781
                     _
                                       Subtotals fur 2011;                                                          8682.31 I      -..           “"°"?,,w            $0.00
                                                                                                                                                                         .8»              $1,016.74i
             O >_8                  $478,6401 1 1                                                                 $4,987.63      $2,314.26                           $0.00 1              $7,301.89 1
                                             1 40 1                                                               $1,725.69        $800.72                           $0.00 1              $2,526.41 1
_ __S_

                         LiLL).
                                                     41                                                             $121.12‘        $56.20                           $0.00                  $177.32 1
1.88
                                                                                    CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                                                '—'OO                              $2,754.251                $1,277.98                        $0.00 1              $4,032.23
         I
     $437    4                  \         §\tbtotals for 2012:
                         = . .1s\s; -8 ,\:\
                                                                                           $10,905.86                 $5,060.33                    $0.00                sis1 966.19 1
                            TOTAL AMOUNT DUE:                                              $45,794.85             $48,456.14                           $0.00            $94,250.99

         Tax Unit Codes:
                  1      I-Iouston I.S.D.                        40      Harris County            41     Harris County Flood Control Dist                42      Port of I-Iouston Authority
                 43      Harris County Hospital District                             44      Harris County Dept. of Education              48          Houston Community College System           61      City of Houston

         IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS YOUR RESIDENCE HOMESTEAD
         YOU SHOULD CONTACT THE APPRAISAL DISTRICT REGARDING ANY ENTITLEMENT YOU MAY HA VE TO A POSTPONEMENT IN THE PAYMENT OF THESE
         TAXES.



                                          Partial Statement: Other Years and Tax Units may be due
    Totals By Tax Unit 1                                          _,_     ,                              __ __ __ _                                _       ___

                      Tax                                                          Base                       Penalties                          Collection
    TOT               Units                                                    Tax Due                       & Interest                                Fees                               Total
                        1                                                     $22,110.92                     $23,906.40                                 $0.00                     $46,017.32
                       40                                                      $6,820.17                       $7,057.32                                $0.00                     $13,877.49
                       41                                                        $528.54     1                  $559.21                                 $0.00                      $1,087.75
                       42                                                        $286.08                        $284.45                                 $0.00                        $570.53
                       43                                                      $3,260.63                       $3,397.15 Q                              $0.00                      $6,657.78
                       44                                                        $106.71                        $109.44                                 $0.00                        $216.15
     cw Total                   40f 44                                        $11,002.13                     $1 1,407.57                                $0.00                     $22,409.70
1                      48                                                      $1,629.28                       $1,681.34                                $0.00                      $3,310.62
1                      61                                                     $11,052.52                     $11,460.83                                 $0.00                     $22,513.35
    TOTAL AMOUNT DUE:                                                         $45,794.85                     $48,456.14                                 $0.00                    $94,250.99



    188
                                                                                                                                                                                                  Pag C
                                                          CERTIFIED DELINQUENT TAX STATEMENT DETAIL

v
                                                                                      Q-
                                                                                        <95 Coo

                                                                                    *"1'@‘:*            1+13.9
                                                                                               -"=55. -..‘.
                                                                                               EX
                                                                                           Y
                                                                                                       7J‘
                                                                                 MIKE SULLIVAN
                                                                   HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                          1001 PRESTON AVE., SUITE 100
                                                                             HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                  Legal Description:
COHEN JAY H                                                                                                      LTS6&7&TRS8A&l2BLK6
    1715 W ALABAMA ST OFC 2                                                                                      HOLMAN OUTLOT 40
HOUSTON, TX 77098-2807

                                                                                                                 Legal Acres:         .3545
Account No: 019-190-000-0006                                                                                     Parcel Address:   0 STUART ST
    As of Date:            11/01/2013             APPR. DIST#: 0191900000006                                     P ri'nt D ate:    11/01/2013    Printed By   LBCSOMOZA
    Cause N0: 2013-16814 Suit                                                                                    2013 Value:        $339,680

     STATE OF TEXAS
     COUNTY OF HARRIS
     I , MIKE SULLIVAN , Tax Assessor- Collector in a nd fo r H arris County, Texas, do hereby certify this to be a
     tr ue an d correct copy of the records of the Harris
                                                        ' County Tax Ofﬁce, for the tax year(s) indicated.

     Witness my hand this                               day of           1/    20
                      ‘tsiulﬂtnrq,



                       1'4,-1'                    MIKE SULLIVAN
                                                  Tax Assessor-Collector
      mu                         :6               Harris County Texas
                    1
                                                  B, "Q27.                              5
                           W
                                      '-. 59
                                          .,.-'
      '""%,
         6*“ *‘_",~
         *4-
          i»54-9*‘
             %§ $°e
              nu."
                  $ "vu4»0I"§\
                                  .T&‘I
                                     9-.




                                                    Deputy




                                                                                                                                                 Page
                                                     CERTIFIED DELINQUENT TAX STATEMENT DETAIL

         D
                                                                                       6 14,,
                                                                                        é... M
                                                                                                  CO

                                                                                                        "4
                                                                                        E.
                                                                                                        -k
                                                                                             *5
                                                                                   MIKETLIVAN                                               I
                                                                 HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                        1001 PRESTON AVE., SUITE I00                                                          I
                                                                           HOUSTON, TEXAS 77002                                                                          E



  Certiﬁed Owner:                                                                                                      Legal Description:
  COHEN JAY H                                                                                                          LT 3 BLK 34
  1715 W ALABAMA ST OFC 2                                                                                              WASHINGTON TERRACE
  HOUSTON TX 77098-2807

                                                                                                                       Legal Acres:         .1326
  Account N0;                                                                                                          Parcel Address:      3010 ALABAMA ST
  As of Date            11/01/2013         APPR. DIST#: 0611680340003                                                  Print Date:         11/01/2013    Printed By   LBCSOMOZA
      Cause No        2013-16814 Sui                                                                                   2013 Value:          $31 500
                                                          Base            1                                                                      1
                    Appraised     Tax 1                   Tax             1   Penalties &                Collection                      T6611
Year                 Value        Units                   Due             1      Interest                      Fees
  NOO                   $16,330                                  $62.52          $101.03 1                    $0.00 1                 $163.55 1
                                                                 $15.64           $25.28 1                    $0.00 1                  $40.92
                                                                  $1.30            $2.10                      $0.00 1                   $3.40
                                                                  $0.65            $1.05 i                    $0.00 j                    $1.70 1
                                                                  $7.44           $12.02.                     $0.00                    $19.46 1
                                                                  $0.25            $0.41 ;                    $0.00                     $0.66 1
                                                                  $3.75            $6.07 3                    $0.00                      $9.82 1
                                                                 $25.42           $41.08                      $0.00                    $66.50        1
                         Subtotii                            $116.97          “£139.04                        $0.00                   $306.01 1
                        $25,988                              $222.41             $327.38 '                    $0.00                   $549791
                                                                 $54.16           $79.72                      $0.00 I                 $133.88 3
                                                                  $4.50            $6.62                      $0.00 1                  $11.12 ‘
                                                                  $2.00            $2.94                      $0.00                     $4.94 j
                                                                 $26.03           $38.31                      $0.00                    $64.34
                                                                  $0.84            $1.24                      $0.00 1                   $2.08 1
                                                                 $12.97           $19.09                      $0.00                    $32.06 1
                                                                 $87.70          $129.09                      $0.00                   $216.79 1
                         Subtot                              $4/10.61            $604.39 .                    $0.00                  81.015001
                        $37,538                              $312.97             $415.62                      $0.00                   $728.59 1
                                                                 $85.34          $113.33                      $0.00                   $198671
                                                                  $6.88            $9.14                      $0.00                    $16.02
                                                                  $2.76            $3.66                      $0.00                     $6.42
         _4L__Q\_                                                $40.75           $54.12                      $0.00                    $94.87f
                                                                  $1.33            $1.77                      $0.00                     $3.10 ~
                                                                 $20.19           $26.81 I                    $0.00 1                  $47.00;
                                                             $136.79             $181.65                      $0.00                   $318.44 1
                         Subtotals for 2006: . , V    4      $607.01          - ~$a01e1.0         ...         $0‘ 00                 $141311
                                                                                                                                       ’  '

                        $46,200                              $345.51             $409.09 1                    $0.00                   $754.60
                                                             $1 17.20            $138.76 1                    $0.00 1                 $255.961
                                                                  $9.28           $10.99 i                    $0.00 1                  $20271
                                                                  $4.29            $5.08                      $0.00                      $9.37 1
                                                                 $57.40           $67.96                      $0.00 1                 $125.361
1?;
                                    44 1                          $1.74            $2.06 1                    $0.00                      $3.80 1
                                                                                                   CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                   "1                                                                                                                         x5 Co
                                                                                                                                        ‘.1
                                                                                                                                                 Eiiw xv‘
                                                                                                                                        ‘I.          1+
                                                                                                                                              TEXA9
                                                                                                                                 MIKE SULLIVAN
                                                                                                                   HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                                          1001 PRESTON AVE., SUITE 100
                                                                                                                             HOUSTON, TEXAS 77002



      Certiﬁed Owner:                                                                                                                                                Legal Description:
      COHEN JAY H                                                                                                                                                    LT 3 BLK 34
      1715 W ALABAMA ST OFC 2                                                                                                                                        WASHINGTON TERRACE
      HOUSTON, TX 77098-2807

                                                                                                                                                                      Legal Acres:           .1326
      Account N0;                                                                                                                                                    P?ll"C€l A(l(II‘€SSZ   3010 ALABAMA ST

      As of Date: 11/01/2013                                                         APPR. DIST#: 0611680340003                                                      Print Date:            11/01/2013              Printed By   LBCSOMOZA
      Cause No: 2013-16814                                                                                                                                           2013 Value:             $31,500
    Totals By Tax Unit                                                                              M _      _
                                                                                                                                                                           1
1                       Tax                                                                        Base                   Penalties                        Collection      1
‘                  Units                                                                       Tax Due                   & Interest                              Fees       L                       Total
,           _      ,__                                                                                     __i__
                          -A                                   .                               $1,293.59                  $1,592.09                              $0.00                       $2,885.68
                         40                                                                     $390.64                     $471.56                              $0.00                         $862.20
                         41                                                                      $31.05                      $37.67                              $0.00                          $68.72
                         42                                                                      $14.85                      $17.73                              $0.00                          $32.52 1
                                                                                                                                                                                               $418.52 1
         $1
                         43                                    ‘                                $189.80                     $228.72                              $0.00
                                                                                                  $5.98                       $7.24                              $0.00                           $13.22

1£“lI9£a_'. .- ...§91f‘.f‘..-..__1                                                              $632.32                     $762.92                              $0.00‘?‘ ‘_
                                                                                                                                               ..__...__.__._. ....$O‘00
                                                                                                                                                                                             __
                                                                                                                                                                                             en 524
                         4s                                    1                                 $92.47                     $1 1 1.72                                                          en 1. .» o\oP.
                                                                                                                                                                                              ;-‘N              G
                         61                                    T                                $635.59 1                   $766.69
                                                                                                                                         I
                                                                                                                                                                 $0.00         1             $1,402.28
    TOTAL AMOUNT DUE:                                                                          $2,653.97                  $3,233.42                              $0.00                       $5,887.39

            STATE OF TEXAS
            COUNTY OF HARRIS
            I, MIKE SULLIVAN, Tax Assessor-Collector in and for Harris County, Texas, do hereby certify this to be a
            true and correct copy of the records of the Harris County Tax Ofﬁce, for the tax year(s) indicated.

            Witness my hand this
                                ¢;u1tam|;,, .
                                                                                     15_        day of        M M . . /3
                                                                                                                     0

                                 c.0\~*~E¢r    "%
                                  ,........,_ 0,,                     €\\
                                                     ‘O


                                   Q,          *1’
                                                          ‘O
                                                                               MIKE SULLIVAN
                                                                             um“
                                                                               Tax Assessor-Collector
                                                                             " Harris County Texas

                                                                                      B ">22.
            RIF
             “Kl
                                            en
                                      % ‘RmscOv
                        *_“,. . .-‘~¢,__¢%%4 ‘nu nun‘.
                    Qg-‘“:‘W;
                          ‘5sE8s'$'‘-.‘
                                   ;@~21.-‘                        ’it
                                                                       I""'1’¥l|nu
                                                                      SEXY
                                                                     QII-
                                                                     6%
                                                                      *
                                                                                           y
                               ""¢:|a|u;1\1\“                                              Deputy




     I $8
                                                                                                                                                                                                                    Page     3   of   3
                                                                                CERTIFIED DELINQUENT TAX STATEMENT DETAIL
                          O


                                                                                                                        S Co
                                                                                                                            Q


                                                                                                                 ‘YZWH                =1»19‘

                                                                                                       MIKE SULLIVAN
                                                                                                                      Im   '==a=:Tn
                                                                                                                                 .
                                                                                                                                                                 5 COUNTY
                                                                                           HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                      1001 PRESTON AVE., sum; 100                                                       HIB           A
                                                                                                        HOUSTON, TEXAS 77002


    Certiﬁed Owner:                                                                                                                                    Legal Description:
    COHEN JAY H                                                                                                                                        LT 10 BLK 6
     I715 W ALABAMA ST OFC 3                                                                                                                           HOLMAN OUTLOT 65
    HOUSTON, TX 77098-2807

                                                                                                                                                       Legal Acres:          .1148
     Account N0;                                                                                                                                       Parcel Address:      2311 WHEELER ST

     As of Date:                 11/01/2013                             APPR. DIST#: 0192680000010                                                     Print Date:         11/01/2013    Printed By   LBCSOMOZA
     Cause No: 2013-16814 Suit                                                                                                                         2013 Value:           $37,500

                                                                                    Base
             1        Appraised                Tax                                  Ta!                 Penalties & =                  Collection 1                      Total
    Year‘                      Value           Units1                               D119                   Interest                            Fees 1
    I\) OO                       $32,500                1                      M"      $239179             $318.44 '                           $0.00 1                $558.23
                                                                                        $65.39               $86.84                            $0.00 1                $152.23
                                                                                         $5.26 1              $6.98                            $0.00 1                 $12.24
                                                                                         $2.11 1              $2. 80                           $0.00 1                   $4.91
                                                Jr-J>-I>-l> u)I\> —'O                   $31.22 1             $41 .46                           $0.00                   $72.68
                                                44                                       $1.04 1              $1.38                            $0.00 1                   $2.42
                                                48                                      $15.46               $20.53                            $0.00 1                 $35.99

                 ML
                 MM
                                                61                                     $104.81              $139.19                            $0.00 ,                $244.00
                          11      Subtotals for 2006:                                  $465.08              $617.62                            $0.00       $1,082.70 1
1 20071                          $25,000                1                              $101.21              $119.83 1                           $0.00 T ___ $221.04
                                                40                                         $34.34            $40.66                            $0.00                   $75.00
                                                41                                          $2.72             $3.22                            $0.001                   $5.94
                                                42                                          $1.26             $1.49                            $0.00.                   $2.75
                                                43                                         $16.81            $19.90                            $0.00 1                 $36.71
                                                44                                          $0.51             $0.61 1                          $0.00                    $1.121
                                                48                                          $8.09             $9.57                            $0.00 1                 $17.66 1
                                                61                                         $56.33            $66.69                            $0.00 1                $123.02
1:1                               Subtotals for 2007:                                  $221.27              $261.97            __M§9.~99
                                                                                                                                     $010.6.                  W 948%1
‘ 2008                         ‘“$3                       $30,000                 1                       WTT$11M58.6M8MM            $142. 17 TMTiMWvi$0i‘00                                   $300.85 1
                 MM                             40                                         $53.81            $48.21           $0.00                                   $102.021
1                1                              41                                          $4.01 1           $3.60           $0.00                                     $7.61
                                                    -I>~I\)                                 $2.24             $2.01           $0.00                                     $4.25
1                                          ‘431                                            $26361            $23.62           $0.00 A                                  $49.98
                 1                         1    44                                          $0.83’            $0.74           $0.00                                     $1 .57

1.88
                                                                               CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                                      Q35 coo

                                                                                                                 1»
                                                                                                                       €__>
                                                                                                                      rEX As            MM
                                                                                                                                        Mi
                                                                                                        MIKE SULLIVAN
                                                                                          HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                 I001 PRESTON AVE., SUITE 100
                                                                                                     HOUSTON, TEXAS 77002


    Certiﬁed Owner:                                                                                                                          Legal Description:
    COHEN JAY H                                                                                                                              LT 10 BLK 6
    1715 W ALABAMA ST OFC 3                                                                                                                  HOLMAN OUTLOT 65
    HOUSTON, TX 77098-2807

                                                                                                                                             Legal Acres:         .1148
    Account No: 019-268-000-0010                                                                                                             Parcel Address:     2311 WHEELER ST
    AS Of D8801     11/01/2013                                         APPR. DIST#! 0192680000010                                            Print Date:         11/01/2013   Printed By: LBCSOMOZA
     Cause No: 2013-16814 Suit                                                                                                               2013 Value:          $37,500
                                                                                   Base                                1                                               1
               Appraised          TEX                                              T1“                   Penalties &            Collection                     Total 1
    Year        Value             Units;                                           DI"?                     [um-¢§| 1                 Fggs                           1
    2009        “Mm                                                                       $12.65             $11.34;                 $0.00                   $23.99
                                   Ct-l> >—IOO                                            $87.63.            $78.52 1                $0.00                  $166.15

                                                                                      $346.21               $310.21                  $0.00                  $656.42
 20111              $32,500         1                                                     $28.94.            $21.76                  $0.00                   $50.70
1 1                                40                                                      $9.70              $7.29                  $0.00                   $16.99
                              1                                                            $0.73              $0.55                  $0.00                     $1.28
                              1                                                            $0.511             $0.38 I                $0.00                     $0.89
                                                                                           $4.80              $3.61                  $0.00                     $8.41
                                                                                           $0.17              $0.13                  $0.00                     $0.30
                                                                                           $2.30              $1.73 I                $0.00                     $4.03
                                   O\-l'>~J>-li =~ —-o J>wM—-
                                                                   1                      $15.96             $12.00 -                $0.00                   $27.96
                                                                                          $63.11             $47.45                 $0.00                   $110.56 1
    20111           $32,500                   1                                           $28921             $17.58                  $0.00                   $46.50
                                                                                           $9.781             $5.95                  $0.00                   $15.73
                                                                                           $0.701             $0.43                  $0.00                     $1.13
                                       -l>-l>-l\k)—*O                                      $0.461             $0.28                  $0.00                     $0.74
1                                  43                                                      $4.801‘            $2.92 1                $0.00                     $7.72
1                                  44                              1                       $0.171             $0.111                 $0.00                    $0.28
1
1                                  48                                                      $2.43 1            $1.48 1                $0.00                    $3.91
                                   61                              1                      $15.971             $9.71 1                $0.00                   $25.68 1
    1M               Subtotals §§f12l_)_11__1f__                                          $63-23     ____1 _ $38.46                 $0.00                   $101.69
‘ 20121             $37,500 1 1                                                       $250831               $116381                  $0.00                  $367.21
1          ‘                  . 40                                                     $86791                $40.27 1                $0.00                  $127.06
1                               41                                                      $6.091                $2.83 1                $0.00                    $8.92
                              1 42                                 1
                                                                                        $4.23 1               $1.96                  $0.00                    $6.19 1
           1                    43                                                        $39.50;            $18.33 :                $0.001                  $57.83 1
1                               44                                                         $1.431             $0.66 .                $0.00                    $2.09 1
1          1                       48                                                     $21,071             $9.78                  $0.00                   $30.85
1          1                       61                                                 $138511                $64.27 1                $0.00                  $202.78
                                                                                                                                      .4»      '   '
                1    8681666 161~z012=                                                $546.45 "                                                         .$802.9s~1
               TOTAL AMOUNT DUE:                                                    $2,053.55              $1,890.24                 $0.00                 $3,943.79




1.88
                                                                                                                                                                              Page   2   of   4
                                                         CERTIFIED DELINQUENT TAX STATEMENT DETAIL

            *’                                                                                                                   t
                                                                        CERTIFIED DELINQUENT TAX STATEMENT DETAIL
 J
                                                                                                    <2-‘S Co

                                                                                                    E-ii ﬁg!   it-IL
                                                                                                      TEX A5
                                                                                                 MIKE SULLIVAN
                                                                                HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                       1001 PRESTON AVE., SUITE 100
                                                                                          HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                        Legal Description:
COHEN JAYH                                                                                                             LT 10 BLK6
1715 W ALABAMA ST OFC 3                                                                                                HOLMAN OUTLOT 65
HOUSTON, TX 77098-2807

                                                                                                                       Legal Acres:         .1148
Account N0;                                                                                                            Parcel Address:      2311 WHEELER ST
As of Date:                   11/01/2013                       APPR. DIST#: 0192680000010                              Print
                                                                                                                         '   Date:       11/01/2013     Printed By   LBCSOMOZA
Cause No: 2013-16814 Suit                                                                                              2013 Value:          $37,500

  STATE OF TEXAS
  COUNTY OF HARRIS
  L MIKE SULLIVAN, Tax Assessor-Collector in and for Harris C ounty, Texas, do hereby certify this to be a
  true and correct copy of the records of the Harris County Tax Ofﬁce, for the tax year(s) indicated.

  Witness my hand this                                                day of         V      20
        §'g\\IlIl§I~ilg"
                      offfgf-_§¢rof';">
  an            . . §; a  Q,-‘1’                               MIKE SULLIVAN
                                                               Tax Assessor-Collector


                                                                               §
                                                               Harris County Texas
     “ggﬂll t                  m                    Q
                                                    1---
                                            ~"'-. . .-""Q
                §§§.§€§""1i*'éi =J"d6““§‘I" 'a|§;:i 1'\n\“ ‘
            sf:-+¢,'  C‘.‘            Y
                                      u.‘
                                                               W ‘<
                    "Inmnm\\\“                                   D¢P"tY




                                                                                                                                                        Page    4
                        1                                                     CERTIFIED DELINQUENT TAX STATEMENT DETAIL
          4'
                                                                                                               <315 Co0

                                                                                                                                       4-113‘
                                                                                                                                  to
                                                                                                                   1 /77. 1 ><
                                                                                                        MIKE SULLIVAN
                                                                                                                            ~ 1
                                                                                                                             1*                                                              COUNTY
                                                                                          HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                 1001 PRESTON AVE. SUITE 100
                                                                                                    HOUSTON, TEXAS 77002                                                                 lB           A


      Certiﬁed Owner:                                                                                                                                   Legal Description:
      COHEN JAY H                                                                                                                                       LTS 9 & 10 BLK1
      1715 W ALABAMA ST OFC 3                                                                                                                           SMITH FURNITURE co SEC 2
      HOUSTON, TX 77098-2807

                                                                                                                                                        Legal Acres:         .1435
      Accgunt N9;                                                                                                                                       Parcel Address:      3506 NAGLE ST
          AS of Date:           11/01/2013                            APPR. DIST#: 0192030010009                                                        Print Date:         11/01/2013   Printed By   LBCSOMOZA
          Cause No: 2013-16814 Suit                                                                                                                     2013 Value;          $50,000
                                                                                   Base
                            Appraised      Tax                                     TKX               Penalties &                        Collection                        Total 1
    Year                     Value         Unigs                                   Due                  Interest                              Fees 1
      2006                      $34,375            1 1                                $184.46            $244.96                                $0.00 1                $429.42
                                             40 1                                      $50.30             $66.80                                $0.00 1                $117.10
                                                                1                       $4.05              $5.32                                $0.00 1                   $9.43
                                                                1                       $1.63              $2.16 I                              $0.001                    $3.79
                                             Jr-l>-I> u:I\>~—- 1                       $24.02             $31.90                                $0.00 »                 $55.92
                                             44 1                                       $0.78              $1.03                                $0.00 1                   $1.81
                                             48                                        $11.90             $15.81                                $0.001                  $27.71
                                             61 1                                         $80.63         $107.07                                $0.00 1                $187.70
    4;:
                       ii         Siggtgtals for 2006:                                $357.77            $475.11                                $0.00                  $832.88
     IO C) O           T $34,250              1 1                                     $143.14            $169.47                                $0.001                 $312.61
                                             40                                        $48.55             $57.48                                $0.00 1                $106.03
                                             41 1                                       $3.84              $4.55                                 $0.00                   $8.39
                                             42 1                                          $1.78,          $2.1 1                                $0.00 1                 $3.89
                                             43                                           $23.781         $28.16                                 $0.00 1                $51.94
                                                                                           $0.721          $0.85                                 $0.00                   $1.57
                                                                                          $11.441         $13.54                                 $0.00 1                $24.98
                MMMM
                                             O\-l>-|=~ -100-Ii-   I                       $79.66?         $94.32                                 $0.00 1               $173.98
                                 Subtotals for 2007:                                  $312.91       M_1A1_$370.48                               $0.00                  $63339
               41               $31,"25'0'1'“'“ 1 1                                   $107941            $1 12.26                                $0.00 1               $220.20
                1
                                             40                                        $36.321            $37.77 i                               $0.00 1                $74.09
1                                          . 41                                         $2.881             $3.00                                 $0.00 1                 $5.88
1                                         11 42                                         $1.66              $1.72                                 $0.00                   $3.38
                                           1 43                                        $17.93             $18.65                                 $0.00 1                $36.58
                                             44                                         $0.54              $0.56                                 $0.00 1                 $1.10
                                             48 1                                       $8.62              $8.96                                $0.00 j                 $17.58 1
                                             61 I                                      $59.60             $61.98                                $0.00                  $121.58 1
                               " ' Subtotals for 2008:                         1      $235.49 W                                                                   $4 3911
                                                                                                                                      .-.-.....L.____._..........I§F‘~
                                                                                                                              _;.;.1;.;aa%.“i"“‘$°' °°   ‘
     20091                      $43,750; 1 Wii i i i i MM                             $252541            $226.27                              $0.00               $478.81 1
                                        1 40                                              $85631          $76.73                              $0.00 1             $162.36,
                                        ‘ 41                                               $6.381          $5.72 -                            $0.001               $12.10
                                          42 1                                             $3.571          $3.20                              $0.00 1               $6.77
                                          43 1                                            $41951          $37.59                             $0.00 1               $79.54 1
                                          44                                               $1.321          $1.19                                $0.00 1                  $2.51

1.88
                                                                                                                                                                                             Page1of4
                            ..   .. .__.._.W....4- _......._._.Ls......LM_......                 _   ...........».....__2 ,..      ._._._E‘_4..._ > _..._....._..._._.         . . ...,..._...w1\.-~ »»- »      -=»   4»-   ~~»   ~




                                                                                   CERTIFIED DELINQUENT TAX STATEMENT DETAIL

     ‘                                                                                                                                     x5 Co0
                                                                                                                                      wig,          .-
                                                                                                                                      ‘1                    =811>“
                                                                                                                                           PEXP-9
                                                                                                            MIKE SULLIVAN
                                                                                              HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                     1001 PRESTON AVE., SUITE 100
                                                                                                        HOUSTON, TEXAS 77002


    Certiﬁed Owner:                                                                                                                                                               Legal Description:
    COHEN JAYH                                                                                                                                                                    LTS9& 10 BLK1
    1715 W ALABAMA ST OFC 3                                                                                                                                                       SMITH FURNITURE co SEC 2
    HOUSTON, TX 77098-2807

                                                                                                                                                                                  Legal Acres :                     .1435
    Accgunt N0;                                                                                                                                                                   Parcel Address:                   3506 NAGLE ST
    As of Date:       11/01/2013                                           APPR. DIST#:0192030010009                                                                              Print Date:                   11/01/2013               Printed By: LBCSOMOZA
     Cause No: 2013-16814 Suit                                                                                                                                                    2013 Value:                       $50,000

                                                                                       Base            1



1.1
1
    Year
               Appraised
                  Value
                                     Tax
                                 1Units1
                                 1 48 1
                                 1 61
                                                                                       TRX
                                                                                       D119
                                                                                         I $20.13
                                                                                          $139.45
                                                                                                       1              Penalties &
                                                                                                                         Interest
                                                                                                                                 $18.04
                                                                                                                                $124.95
                                                                                                                                                             Collection
                                                                                                                                                                   Fees
                                                                                                                                                                       $0.00 1
                                                                                                                                                                       $0.00 1
                                                                                                                                                                                                            Tota


                                                                                                                                                                                                          $38.17 1
                                                                                                                                                                                                        $264.40


12010;
                 Q     SubtotaIs&f.or 2009:
                      $45,313i 1
                                                                                          $550.97
                                                                                              $18.08
                                                                                                                                $493.69
                                                                                                                                 $13.60
                                                                                                                                                                     $0.00
                                                                                                                                                                       $0.00 1
                                                                                                                                                                                                _   *1~9~259§J
                                                                                                                                                                                                       $31.68
                                 140                                                           $6.07                              $4.56                                $0.00                              $10.63
                                                                       1                       $0.45                              $0.34                                $0.00                               $0.79
                                                                       *                       $0.33                              $0.25                                $0.00 1                             $0.58
                                                                       1                       $3.00                              $2.26                                $0.00                               $5.26 1
                                 1                                                             $0.10                              $0.08                                $0.00 1                             $0.18 1
                                                                                               $1.45                              $1.09                                $0.00 1                             $2.54
                                     O5-|>-I>J>~J>-I>   - o -l>w|\>-                           $9.98                              $7.50                                $0.00 1                            $17.48
                    “ , I sub¢»:ar§’f6é2010=
            ..__._.';'.' Wk
                                                                                              $39.46                             $29.68                               $0.00                               $69.14
1 201111“             $45,313‘ 1                                                              $18.09                             $1 1.00                               $0.00                              $29.09
                              1 40                                                             $6.11                              $3.72                                $0.00 .                             $9.83
                                41                                                             $0.441                             $0.27                                $0.00 1                             $0.71
                                42 1                                                           $0.29                              $0.18                                $0.00 1                             $0.47
                                43 j                                                           $3.00                              $1.82                                $0.00                               $4.82
                                44;                                                            $0.101                             $0.06                                $0.00                               $0.16 1
                                48 1                                                           $1.51                              $0.91                                $0.00                               $2.42
                                61 ‘I                                                          $9.99                              $6.08                                $0.00                              $16.07
                       Subtotals for 2011:                                                    $39.53                 ' 9         $24.04                              $0.00                  I             $63.57 1
12012“                $56,250       1                                                     $467.71                               $217.02                                $0.00                         A$68'4i'7'3i1
1                                  40 .                                                   $161.83                                $75.09                                $0.00                          $236.92
1                                ‘ 41 1                                                       $11.36                              $5.27                                $0.00                           $16.63 1
                                   42 1                                                     $7.89                                 $3.67 1                              $0.00                           $1 1.56 1
                                   43                                                      $73661                                $34.18 1                              $0.00                          $107.84
                                   44                                                       $2.671                                $1.24;                               $0.00                            $3.91 1
                                   48                                                      $39.29;                               $18.23                                $0.00                           $57.52 1
                                                                                                       1
                                   61                                                     $258281                               $119841                                                                $378.12 1
1. _.                                                                                                                                                                  $0.00

               . -»    Subtotals for 2012:                                              114022-69                                              .;        ;"»i1‘\>?3°;:\”US$0.00                     $1,497.23
              TOTAL AMOUNT DUE:                                                         $2,558.82                           $2,112.44                                  $0.00                        $4,671.26




1.88
                                                                                                                                                                                                                                         Page   2
                                                       CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                  x9 Co
                                                                                           42>            QQ
                                                                                           W              L
                                                                                                          A
                                                                                           1'.’           1»
                                                                                            g
                                                                                            EX 7 6*
                                                                                MIKE SULLIVAN
                                                                  HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                         1001 PRESTON AVE., SUITE 100
                                                                            HOUSTON, TEXAS 77002


     Certiﬁed Owner:                                                                                                   Legal Description:
     COHEN JAY H                                                                                                       LTS 9& 10 BLK1
     1715 W ALABAMA ST OFC 3                                                                                           SMITH FURNITURE co SEC 2
     HOUSTON, TX 77098-2807

                                                                                                                       Legal Acres:         .1435
      Account N0;                                                                                                      Parcel Address:      3506 NAGLE ST
      AS of Date:        11/01/2013        APPR. DIST#: 0192030010009                                                  Print Date:       11/01/2013     Printed By     LBCSOMOZA
      Cause N0: 2013-16814 Suit                                                                                        2013 Value:          $50,000



     Tax Unit Codes:
           1      Houston I.S.D.      40    Harris County           41   Harris County Flood Control Dist         42      Port of Houston Authority
          43      Harris County Hospital District       44    Harris County Dept. of Education            48    Houston Community College System        61      City of Houston

      IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS YOUR RESIDENCE HOMESTEAD,
      YOU SHOULD CONTACT THE APPRAISAL DISTRICT REGARDING ANY ENTITLEMENT YOU MA Y HA VE TO A POSTPONEMENT IN THE PA YMENT OF THESE
      TAXES.



                          Partial Statement: Other Years and Tax Units
                                                                   ' may be due
    T_o_t_als By Tax Unit

               Tax                                  Base                      Penalties                        Collection
               Units                            Tax Due                      & Interest                              Fees .                     Total
                                                                                                                 .
‘                l                              $1,191.96                        $994.58                            $0.00                   $2,186.54
1               40                                  $394.81                     $322.15                          $0.00                       $716.96
                41                                   $29.40                       $24.53                         $0.00                        $53.93
                42                                   $17.15                       $13.29                         $0.00                        $30.44
                43                                  $187.34                     $154.56                          $0.00                       $341.90
                                                              1
                44                                    $6.23   ;                    $5.01                         $0.00                        $11.24

1 CW:1:ota1A _i0— 44                                $634.93*§_ My                $519.54                         $0.00                      $1,154.47
           4s                                        $94.34 1                     $76.58                         $0.00                       $170.92
           61                                       $637.59 1                   $521.74                          $0.00                      $1,159.33
    TOTAL AMOUNT DUE:                           $2,558.82                      $2,112.44                         $0.00                      $4,671.26




    188                                                                                                                                                     a      3
                        ,                                                                 CERTIFIED DELINQUENT TAX STATEMENT DETAIL
 I‘




                                                                                                               “.453,   1'7. ._   *AB‘
                                                                                                                   IToEX ‘Ts<9
                                                                                                               MIKE SULLIVAN
                                                                                                 HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                        1001 PRESTON AVE., SUITE 100
                                                                                                           HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                                          Legal Description:
COHEN JAYH                                                                                                                               LTS9& 10 BLK1
1715 W ALABAMA ST OFC 3                                                                                                                  SMITH FURNITURE CO SEC 2
HOUSTON, TX 77098-2807

                                                                                                                                         Legal Acres:      . 1435
Account N0;                                                                                                                              ParcelAddress:   3506 NAGLE ST
As of Date:                 11/01/2013                                         APPR. DIST#: 0192030010009                                Print Date:      11/01/2013    Printed By: LBCSOMOZA
Cause No : 2013-16814 Suit                                                                                                               2013 Value:          $50,000

      STATE OF TEXAS
      COUNTY OF HARRIS
      I, MIKE SULLIVAN, Tax Assessor-Collector in and for Harris County, Texas, do hereby certify this to be a
      true and correct copy of the records of the Harris County Tax Ofﬁce, for the tax year(s) indicated.

      Witness my hand this                                                              day of         V    20_/3
            . ;m|nam,,%
       f“=<>.es1»
                                       -.,_ _ _ _ _,-
          o #25-I-E353?
       “g\ iIl I§u~
          #*
                      %"lr£ﬁ:ﬁ33u\"3\
                                                        'I‘!)""ﬁ?.ﬁ?‘:\\\\¢“
                                                                               cu   y
                                                                                    Deputy




                                                                                                                                                                        Page   4   of   4